 FLUOR DANIEL, INC. 427Fluor Daniel, Inc. and International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers & Helpers, AFLŒCIO and International Brotherhood of Electrical Workers, Local Union No. 995, AFLŒCIO and United Association of Journeymen & Apprentices of the Plumbing & Pipefitting Industry of the United States and Canada, Plumbers & Steamfitters, Local Union No. 198, AFLŒCIO.  Cases 15ŒCAŒ12544, 15ŒCAŒ12666, 15ŒCAŒ12723, 15ŒCAŒ12852, 15ŒCAŒ12936, 15ŒCAŒ12938, 28ŒCAŒ12750, and 28ŒCAŒ13357 March 2, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On February 6, 1998, Administrative Law Judge Mar-tin J. Linsky issued the attached decision.  The General Counsel filed exceptions and a supporting brief and an answering brief to the Respondent™s exceptions.  The Respondent filed exceptions and a supporting brief, a memorandum in opposition to the Charging Parties™ ex-ceptions, and a reply brief to Charging Party Boilermak-ers™ exceptions.  Charging Party Boilermakers and Charging Party Pipefitters filed memoranda in opposition to the Respondent™s exceptions and cross-exceptions and supporting briefs.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings,2 findings,3 and conclusions and to adopt the recommended Order as modified.4  As set forth below, the General Counsel alleged, and the judge found, that the Respondent discriminatorily refused to consider and hire 120 discriminatees at two Respondent jobsites based on their status as voluntary union organiz-ers,5 and engaged in other related coercive or discrimina-tory conduct.  We agree with the judge™s conclusions for the reasons stated herein.                                                                                                                                                         1 In addition, on June 14, 2000, the Board invited the parties to sub-mit briefs addressing the framework of FES, 331 NLRB 9 (2000), including whetherŠunder that frameworkŠthe record is sufficient to decide the issues presented.  The General Counsel, the Respondent, and Charging Party Pipefitters filed briefs.  Having fully considered those briefs, and the record as a whole, we have concluded that the current record is sufficient. 2 We find no merit in the Respondent™s exception contending that the General Counsel™s challenge to the Respondent™s hiring preferences is untimely pursuant to Sec. 10(b) of the Act.  There is no allegation that the policies are facially unlawful; accordingly, it is not relevant that the policies were implemented more than 6 months prior to the charge.  We likewise reject the contention that Jefferson Chemical, 200 NLRB 992 (1972), precludes litigation of hiring preference allegations that were not raised in two prior proceedings, summarized infra at fn. 6, that involved the Respondent™s hiring practices.  Jefferson Chemical is inapposite: the prior proceedings concerned different worksites, differ-ent discriminatees, and different events.  Moreover, the General Coun-sel is not precluded from litigating claims because of their proximity in time to prior proceedings involving the same respondent.  See Harrison Steel Castings, 255 NLRB 1426 (1981); Maremont Corp., 249 NLRB 216 (1980). 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We also find without merit the Respondent™s allegations of bias.  On our full consideration of the record, we find no evidence that the judge prejudged the case, made prejudicial rulings, or demonstrated bias in his credibility resolutions, analysis, or discussion of the evidence.  Nor does it demonstrate bias that the judge permitted cross-examination of the Respondent™s witnesses regarding their conduct at other jobsites.  It is relevant to motive that Respondent agents at other locations commit-ted prior unfair labor practices of the same type as alleged here.  Grand Rapids Press of Booth Newspapers, 327 NLRB 393, 395 (1998). Finally, we find that the judge properly relied on Rule 103 of the Federal Rules of Evidence to preclude cross-examination of Gary Evenson concerning his conduct in an unrelated proceeding before a different judge. 4 The General Counsel and the Charging Parties have excepted to the judge™s refusal to grant a nationwide remedy and to order national posting and mailing to all Respondent employees and applicants.  Based on our conclusion, set forth infra, that the Respondent™s hiring criteria, as applied, unlawfully discriminated against union activist applicants in Arizona and Louisiana, and our earlier decisions making similar findings with respect to other Respondent jobsites in other parts of the country, see fn. 6, infra, we find merit in these exceptions and modify the Order accordingly.  Additionally, we correct the judge™s inadvertent errors in omitting his recommended testing remedy from the Order and in misspelling discriminatee Ronnie Penny™s name in the Order. The General Counsel and the Charging Parties have also excepted to the judge™s failure to grant certain additional remedies, including union access to company bulletin boards; furnishing a list of employee names and addresses to the Unions; maintenance of applications and state-ments explaining reasons for hire or rejection, and inspection of those records by Board agents; and establishing, following, and posting at all construction jobsites a uniform and fair employment application and hiring policy.  We decline to order those remedies.  Issues concerning the applicability of Dean General Contractors, 285 NLRB 573 (1987), to the instant case can be raised in the compli-ance proceeding. 5 The General Counsel also alleged that the Respondent unlawfully refused to consider and hire five union activist applicants for rebar helper positions at the Louisiana site; however, the judge recommended dismissing those allegations.  Because we agree, for the reasons stated infra, that there was insufficient evidence to support the refusal to hire allegations, we adopt the judge™s recommendation and dismiss those allegations.  We reverse the judge, however, and find that the Respon-dent did unlawfully refuse to consider those five applicants for rebar positions. 333 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428INTRODUCTION 
This is the third in a series of cases alleging that the 
Respondent™s hiring practices have unlawfully discrimi-
nated against applicants for employment who evinced an 
interest in exercising rights protected by the Act.
6  The 
Respondent, which operates on a nonunion basis, is a 
large construction company.  The Respondent has for 
many years maintained a detailed, written protocol gov-
erning hiring standards, policies, and procedures for craft 
employees.  The protocol, which is facially valid, ac-
cords preference in hiring to
 former employees who have 
been certified through the Re
spondent™s in-house craft 
certification program.  In this case, and in the two earlier 
proceedings, however, the scope of the preference was 
expanded, without the authorization that the protocol 
required,
7 to include any applicant who had previously 
worked for the Respondent. 
In the two earlier proceedings,
 Fluor Daniel I
 and II, the General Counsel did not challenge the hiring prefer-
ence system.  There the General Counsel alleged only 
that the Respondent had unlawfully discriminated among 
applicants who were not former employees by giving 
favorable consideration to those who were not voluntary 
union organizers, while excluding from consideration 

those who were.  In those cases, the Board concluded 
                                                          
                                                           
6  These four proceedings are summarized below: 
Fluor Daniel I:  
304 NLRB 970 (1991), enfd. 976 F.2d 744 (11th 
Cir. 1992).  The Board ordered employment offers and backpay to 13 
discriminatees who applied for empl
oyment at a project in Georgia. 
Fluor Daniel II,  
311 NLRB 498 (1993), enfd. in part, remanded in 
part, 161 F.3d 953 (6th Cir. 1998).  The Board ordered employment 

offers and backpay to 55 discriminate
es who applied for employment at 
various Respondent jobsites in Kentucky.  The United States Court of 

Appeals for the Sixth Circuit affirmed
 the Board™s theory of the viola-
tion, but remanded the case for determination whether specific vacan-

cies existed that the discriminatees could fill.  The Board has accepted 

the remand. 
Fluor Daniel III:
  the case before us.  The consolidated complaint al-
leges that in order to discourage em
ployees from engaging in protected 
activities  the Respondent refused to c
onsider or hire the discriminatees 
and gave ﬁpreference for hiring to fo
rmer employees and to applicants 
recommended by its supervisors, agents, and employees.ﬂ
  Fluor Daniel IV:  
This
 complaint, currently pending trial, makes the 
same hiring preference allegations as 
Fluor Daniel III
 with respect to 
130 job applicants at two Respondent projects in Louisiana.  Complaint 

in IV issued while 
III was in trial.  The General Counsel moved to 
consolidate IV with 
III.  The Respondent opposed the motion and the 
judge denied it, noting that additional delay would be unfair to the 

parties in III
. 7 The Respondent™s craft hiring rules were codified in its human re-
sources manual, in effect since at least 1972.  Modifications to hiring 
policies and practices require written approval from the vice president 
for human resources.  The human resources manual was never modified 

to extend a hiring preference to noncertified former employees, nor did 
the vice president for human resources approve such a policy change.  
The same is true for all other devi
ations from company hiring policy at 
issue or relied on as defenses in this case. 
that the Respondent had engaged in the discrimination 
alleged and had ﬁoffered no credible reasonsﬂ for treating 
applicants disparately.
8  One of the factors underlying the 
Board™s conclusion in 
Fluor Daniel II 
was that the Re-
spondent had disparately enfo
rced a rule limiting the 
effective period of employment applications so as to ex-
clude union activists on the ground that their applications 

had expired.  The same ﬁinactive applicationﬂ rationale is 
asserted as a defense in the case before us.  
In this proceeding, 
Fluor Daniel III
, the General 
Counsel alleges that the Respondent systematically ap-

plied its hiring preferences and policies to screen out 
union activists from consideration and to mask their ex-
clusion with the guise of legitimacy.  Thus, the General 
Counsel now alleges that the Respondent discriminated 
against voluntary union organi
zer applicants by treating 
them less favorably than all other applicantsŠnot only 

nonactivist, nonpreferenced 
applicants, but also prefer-
enced former employees.  A
ccordingly, we now examine 
the Respondent™s entire hiring
 system as the Respondent applied it at its Palo Verde Nuclear Generating project 
near Phoenix, Arizona, and at its Exxon refinery site at 
Baton Rouge, Louisiana.  Th
ere are two evidentiary fac-
tors not available in prior pr
oceedings:  an emerging pat-
tern of discrimination, and subsequent documents and 
testimony evidencing discrimi
natory intent at the corpo-
rate level. 
On the basis of discriminatory corporate policies and 
field practices implementing th
em at the two jobsites, we 
conclude that the Respondent unlawfully applied its sys-
tem of hiring preferences, polic
ies, and procedures so as 
to refuse to consider or hire 120 voluntary union organ-

izers who applied to work there.
9  We also find that the 
Respondent engaged in associated threats, coercive 
statements, and retaliatory conduct. 
I.  CORPORATE POLICIES 
We address first the Respondent™s corporate level 
preparations for staffing the two projects.  The Respon-

dent, Fluor Daniel, is the nonunion subsidiary of Fluor 
Corporation, a holding company that also has a union 
subsidiary, Fluor Constructors.  Fluor Daniel has a non-

union subsidiary called TRS.  Fluor Constructors, Fluor 
Daniel, and TRS are all separate corporations with sepa-
rate boards, officers, labor relations, and personnel poli-
cies.  Fluor Daniel extends its
 hiring preference to former 
 8 Fluor Daniel II, 
311 NLRB at 500; 
Fluor Daniel I
, 304 NLRB at 
971. 
9 Because we find that the Respondent applied its hiring policies and 
preferences in an unlawful manner, 
we find it unnecessary to reach 
Charging Party Boilermakers™ argument that the Respondent™s hiring 
policies were inherently destructive of protected rights, and invalid per 
se.  FLUOR DANIEL, INC. 429employees of nonunion TRS, but not to former employ-
ees of unionized Fluor Constructors or to its own former 
employees from direct-hire union jobs.
10  The rationales 
offered by corporate officers for excluding unionized 
former employees were that unionized employees were 
not employees of Fluor Daniel but of the Union or that 
such employees would be loyal to the Union and not to 

the Respondent. 
The Respondent™s hiring pr
eference was originally 
codified in its craft employee hiring manual, a part of the 
Respondent™s human resources manual, and favored only 
those certified through Fluor Daniel™s in-house certifica-
tion program.  Company certification requires 42 months 
of craft experience and passing a test.
11  Other relevant 
craft hiring policies provided that applications expired 
after 60 days and had to be submitted in person.
12  Modi-
fications to craft hiring rules required written approval by 
the vice president fo
r human resources. 
At the jobsites involved in this and the two preceding 
cases, the hiring preference had in practice come to be 

extended to any craft applicant who had previously 
worked for Fluor Daniel, with those who were certified 
ranking above those who simply had Fluor Daniel ex-
perience.  Additional rules adopted in the field were that 
applications would not be accepted unless positions were 
open,
13 and that applicants could apply and be considered 
for only one position.  The vice president for human re-
sources did not approve these hiring policy deviations.
14  In 1993, the Respondent bid on the two jobs involved 
in this case:  the Exxon refi
nery project in Baton Rouge, 
                                                          
                                                           
10 On rare occasions, when a contr
act requires it, the Respondent has 
hiredŠas its own employeesŠa unionized work force.  Typically, 
however, Fluor Daniel staffs its proj
ects with nonunion direct hires or 
by contracting the work out. 
11 The 42-month experience requirement functioned as the equiva-
lent of journeyman status.  It was 
also stated to be a minimum require-
ment for nonformer employee applicants seeking journeyman work. 
12 As noted, the Respondent™s hiring protocol provided that craft ap-
plications remained valid only for a 
period of time, i.e., 60 days.  That 
rule is not attacked as discriminato
rily motivated.  In compliance with 
the protocol, the 60-day period applied to applications submitted at 
Palo Verde.  It would have applied at Exxon as well, but as discussed 
infra, sec. 1B, a directive from industrial relations reduced the period to 
30 days just prior to the commencement of hiring.  Although the reduc-
tion at Exxon is not alleged as an 
independent violation, it is relied 
upon as a factor supporting the allegations of discriminatory refusal to 
consider and hire.  Finally, as discussed infra, the rule at both places 
was discriminatorily applied. 
13 The Respondent™s protocol does not
 relate the commencement of 
an application™s effective period to the existence of actual job openings 
at the time of its submission.  In any 
event, this uncodified field rule at 
Exxon and Palo Verde prohibited recruiters from accepting applications 
unless openings existed at that time 
in the craft applied for.  At Palo 
Verde, the rule appears to have been communicated orally.  At Exxon, 
it was included in the Martinez memo, infra, sec. 1B. 
14 See fn. 7, supra. 
Louisiana, where the Respondent rebuilt a coker plant 
that had been destroyed by fire, and the Palo Verde pro-
ject, where the Respondent to
ok over maintenance of a 
nuclear power plant outside Phoenix, Arizona.  Palo 
Verde Nuclear Generating Station, the largest nuclear 
power facility in the United States, was built by Bechtel 
Corporation, a well known union contractor, andŠuntil 

the time of the Respondent™s successful bidŠhad been 
maintained by Bechtel under successive contracts with 
Arizona Public Service Company (APS).
15  A.  Palo Verde 
Prior to bidding on the Palo Verde job, the Respondent 
performed a wage survey of the Phoenix area.  The sur-
vey stated that the Respondent would need to rely on 
other parts of the country to find ﬁopen shopﬂ metal craft 
employees with nuclear expe
rience, because hiring lo-
cally in those crafts presented the Respondent™s ﬁgreatest 

riskﬂ of picking up union workers.
16  In contrast, the sur-
vey concluded that workers in trades that were not organ-
ized in the Phoenix area, such
 as painting, carpentry, and 
utility, could be obtained without looking elsewhere. 
The Respondent™s bid to Arizona Public Service, 
called the Palo Verde Staffing
 Plan, stressed to APS that 
the Respondent had successfully made the transition 
from union shop to open shop many times, and that it 
would work with APS to do the same at Palo Verde.  The 
Staffing Plan assured APS that ﬁopen shopﬂ would guar-
antee that employees would 
be loyal to APS and Fluor 
DanielŠrather than to the unionŠand emphasized that 

the Respondent had a national network of nonunion craft 
workers from which it would recruit to fill positions at 
Palo Verde.17  The Respondent™s bid acknowledged the 
value to the client of prior nuclear experience and repre-
sented that the Respondent 
would canvass the present, 
experienced Bechtel employees
 for nuclear workers with 
acceptable skills and ﬁphiloso
phies.ﬂ  The Respondent 
admitted that it did not make an effort to recruit from the 
unionized Bechtel work force.  
B.  Exxon 
The Respondent was awarded the Exxon contract in 
1993.  In December 1993, its industrial relations depart-
ment issued a memorandum to human resources, an ob-
 15 APS oversees utility companies in the State of Arizona. 
16 In view of the significant evidence 
of animus in this case, we are 
not persuaded by the Respondent™s asse
rtion that the ﬁriskﬂ identified in 
the wage survey referred only to th
e ﬁopen-shop, direct-hireﬂ wage 
structure it was contemplating.  
17 Should the pool be inadequate to 
staff the job and advertising be-
come necessary, the Respondent™s bid outlined three nonunion target 
groups: nonunion workers working under permit from an incumbent 
union, employees of other open-shop 
contractors, and Phoenix area 
nonunion craft workers who typically traveled elsewhere for work.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430ject of which was to ﬁprotect ourselves from unfair labor 
practice charges.ﬂ  The memorandum, which advised that 
ﬁit is essential that this [sic] criteria be strictly adhered 
to,ﬂ directed Exxon recruiters to implement new restric-
tions on the hiring process, the most important of which 
was to reduce the period during which applications were 
considered active from 60 to 30 days.
18  None of the re-
cruiters or corporate officers
 who testified articulated a 
business justification for cutting the active application 
period in half.  Senior Industrial Relations Specialist Ed 
Martinez, who wrote the memorandum, testified that 
each of the hiring practices 
it directed was for the pur-
pose of remaining nonunion on direct-hire jobs. 
C.  Both Sites 
Exxon staffing commenced in January 1994; by De-
cember 1994 when the project ended, the Respondent 

had hired nearly 2800 employees.  The Respondent be-
gan staffing the Palo Verde project in June 1994; by Feb-
ruary 1996, it had hired 962 craft employees on core and 
outage crews.
19  Both projects relied heavily on tele-
phone and mailgram recruiting.  Most mailgrams were 
directed to out-of-state reci
pients.  Exxon recruiters con-
tinuously solicited applications from former employees 
by accessing the Respondent™s craft availability database, 
calling jobsites that were closing down, and maintaining 
a telephone log of all individuals who called looking for 
work.  Palo Verde recruiters 
also routinely used the data-
base to access histories of pr
eferenced applicants; in ad-
dition, they engaged in extensive telephone solicitation 

of persons who had never worked for Fluor Daniel and 

had no application on file.  Large proportions of both 
work forces were made up of employees from outside the 
area and outside the state. 
 Significant percentages of 
those hired at Palo Verde had no prior nuclear experi-
ence.20                                                           
                                                           
18 No authority entitled industrial relations personnel to make human 
resources policy changes.  See fn. 7, supra.  Applications in use at 
Exxon stated that they were valid fo
r 60 days.  Witnesses explained that 
there had been no time to order new forms. 
19 There were two outages a year when the reactor was shut down in 
whole or in part for refueling and maintenance. 
20 We note here that wherever we consider hiring statistics at either 
site, and the figures submitted by th
e parties differ, we have used the 
Respondent™s data.  We thus analyze the case in the light most favor-
able to the Respondent.  This does not imply that we have accepted the 
Respondent™s figures as more accurate. 
We find without merit the Respond
ent™s exception contending that 
evidence of statistical disparities cannot properly be considered, be-
cause the disparate impact theory us
ed in Title VII proceedings is not 
available under the NLRA.  We believ
e that the evidence, quite apart 
from the statistical data, supports th
e violations.  The statistical data 
show the predictable consequen
ces of that discrimination. 
II.  VOLUNTARY UNION ORGANIZERS 
Once it became known that the Respondent had the 
Exxon and Palo Verde jobs, area trade unions decided 
they would allow members to
 apply for work at Exxon 
and Palo Verde as voluntary union organizers.  At both 
sites, participation in the organizing effort was voluntary 
and uncompensated.  Voluntar
y union organizers agreed 
to accept employment if offered,
 to stay until laid off, to 
do a good job, and not to engage in aggression or sabo-
tage.  Participants agreed to discuss the benefits of union 
representation with other employees and to record notes 
of actions that appeared to interfere with protected 
rights.
21 In Baton Rouge, IBEW Local 995 Business Agent 
Kendrick (Ricky) Russell and Pipefitters Organizer Jeff 
Armstrong coordinated the organizing effort.  Partici-
pants came primarily from IBEW Local 995, Pipefitters 
Local 198, and Boilermakers 
Local 582.  Boilermakers 
Organizer Gary Evenson coordinated the organizing ef-
fort at Palo Verde.  Par
ticipants came primarily from 
Boilermakers Local 627, Millw
right Local 1914, Iron-
workers Local 75, Asbestos 
and Insulators Local 73, 
Electricians Local 640, Cement Masons Local 394, and 
Carpenters Local 408. 
At both sites, the alleged discriminatees traveled to the 
recruiting offices in groups, ranging in size from 2 to 26.  

They wore union hats, shirts, and buttons.  They identi-
fied themselves on their appl
ications as voluntary union 
organizers.  Their applications contained other indicia of 

union affiliation, including their apprenticeship training, 
past employment with union contractors, listing union 
scale as wages, and providing union officers as refer-
ences. III.  HIRING AT EXXON 
A.  Application Process 
Staffing at Exxon commenced with 3 weeks of open 
recruiting.  Between late December 1993 and January 19, 

1994, Exxon recruiters accepte
d nearly 700 applications in all crafts, regardless of whether there were openings in 
the craft or whether the applications were likely to be 
acted upon in the next 30 da
ys.  This included applica-
tions from electricians and pipefittersŠthe alleged dis-
criminatees™ crafts.  The Respondent did not anticipate 
 21 We find without merit the Respondent™s contention on exception 
that a purpose of the organizing campaigns at Exxon and Palo Verde 
was to force the jobs to close down. 
 We also note that there is neither 
evidence nor claim that union organizers, voluntary or paid, engaged in 

disruptive practices, broke laws, or committed unfair labor practices at 
Exxon and Palo Verde. 
 FLUOR DANIEL, INC. 431significant hiring in those trades for another 3 months.
22  Senior Site Manager Bill Austin testified that he imple-
mented open recruiting because he thought it would be 
prudent to have a reserve of qualified applicants to draw 
on during anticipated peak times.  He acknowledged that 
accepting open applications vi
olated both the Respon-
dent™s hiring rules and the Martinez memo and that he 
had not received authorization 
for these deviations from 
company policy.  Austin further testified that the 30-day 
rule operated at cross-purpos
es to hiring the most quali-
fied applicants. 
On January 19, the position of ﬁElectricianﬂ was 
posted on the job notice board outside the Exxon recruit-
ing office.  That day the firs
t union electricians arrived at 
the site and applied for employment, wearing union in-
signia and noting on their applications that they were 
voluntary union organizers.  The next day, the ﬁElectri-
cianﬂ posting came down 
and open recruiting ceased. 
On five other occasions between January 25 and May 
10, groups of voluntary union organizers submitted ap-

plications at the Exxon recruiting office.
23  All of the 
alleged discriminatees were well qualified
24 with many 
years of craft experience.  None of them was hired, inter-

viewed, questioned, or contacted.
25  Recruiters did not 
tell the alleged discriminatees that applications were 
valid only for 30 days or that journeyman applications 
had to reflect 42 months of craft experience.
26  Recruiters 
reviewed and accepted the alleged discriminatees™ appli-
cations without indicating that they failed to meet mini-
mum hiring requirements.  Those discriminatees who 
specifically asked if their applications were complete or 
                                                          
                                                           
22 Before wiring or piping could take place the building shell needed 
to be reconstructed.  Peak demand 
for electricians and pipefitters was 
anticipated to arise in 
April, May, and June. 
23 In addition to the 10 electricians who applied on January 19, 4 elec-
tricians applied on January
 25, 5 electricians on Ja
nuary 26, 7 pipefitters 
and 8 boilermakers on Febr
uary 1, 1 pipefitter on February 2, 2 electri-
cians on April 19, and 4 pipefitters on
 May 10.  In addition, one electri-
cian applied on July 20 and five 
applied on August 28, 29, and 30. 
24 The single exception was Donald Broussard, an electrician who 
applied on April 19.  The judge dismissed as to Broussard, finding that, 
based on his application, which did not reflect work in the trade during 
the previous 2 years, together with his youth, Broussard did not appear 
qualified.  There were no exceptions to these findings or to the dis-
missal, which we adopt pro forma. 
25 Austin and David Bordages, the Respondent™s vice president for 
human resources, construction division, 
testified that they would expect 
recruiters to review applications
, tell applicants if something was 
wrong, andŠpreferably while the applicant was still thereŠask ques-
tions and get clarification, if needed, about work experience.  The al-
leged discriminatees gave their appl
ications to recruiters Glover and 
Wilson.  Glover and Wilson did not fo
llow these practices with respect 
to the alleged discriminatees. 
26 On April 19 recruiters instructed five union rebar helpers and two 
union electricians that applications mu
st reflect 42 months experience.  
This single instance occurred shortly af
ter the first charge was filed.  
ﬁOKﬂ were told nothing to alert them to the disqualifica-
tion rules.  When alleged discriminatees made follow up 
calls, recruiters pulled their applications and reviewed 
them with the callers, but did not advise them that their 
applications were deficient.  Recruiters did inform them 
that their applications had expired because they were 
more than 30 days old, and that they could not renew 

them or reapply because th
eir crafts were not then 
posted. 
In August, the Respondent hired two open union activ-
ists.  Late that month, Ed Martinez from industrial rela-
tions told recruiter Rhonda Glover that it would improve 
the chances that NLRB Region 15 would not issue com-
plaint against the Respondent if the Respondent could 
show that it had hired some union-affiliated applicants.  
On August 29, Glover called Charles Dame, an open 
union activist who had applied that day, and asked him to 
come into the office and expand his application by listing 
42 months of job experience.  Dame had not been told of 
the 42-month requirement when he filed his application.  
The next day Dame completed a second application and 
was hired.  Also on August 29, IBEW Business Agent 
Ricky Russell, came in and applied, responding to an ad 
for electricians in the previous
 day™s paper.  Glover hired 
Russell.  Russell had not been hired on January 19 when 
he had applied as a voluntary union organizer.  These 
union activist hires took place 8 months after the Exxon 
project commenced and 4 months after its originally an-
ticipated peak need for electricians.  
B.  Defenses 
The Respondent gave three primary reasons for not 
hiring the alleged discriminatees
 at Exxon: that they were not preferenced,
27 that their applications had expired 
when positions in their crafts
 became open, and that their 
applications did not reflect 42 months of craft experi-
ence.  For the reasons set forth below, we conclude that 
these reasons are pretexts.  
1.  Hiring preference defense 
Nearly one-fifth of Exxon journeymen hires were non-
preferenced applicants.  Thus, the Respondent™s failure 
to hire the alleged discriminatees cannot be explained 
solely on the basis of hiring preferences.  Further, as seen 
below, the manner in which the Respondent implemented 
its hiring preferences is evidence of antiunion animus. 
 27 One alleged discriminatee, Boilermakers International Representa-
tive Kenny Bueche, was a preferenced former employee; the Respon-
dent stated that it did not hire hi
m because it did not have his applica-
tion.  The judge credited Bueche that
 he had submitted an application 
and found that the Respondent had in
 its possession other applications 
submitted with his. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432The Respondent routinely made exceptions to its hir-
ing rules in favor of preferenced applicants, both those 
who were certified and those who had merely worked for 
the company before.
28  The Respondent™s craft hiring 
protocol does not exempt preferenced employees from 
compliance with applicatio
n procedures and minimum 
employment standards.
29  In contravention of the proto-
col, however, recruiters 
hired former employee appli-
cants who did not have 42 months of craft experience, 
who had been certified in crafts other than those in which 
they were hired, who had never submitted applications or 
whose applications had expired, or who were considered 
for crafts other than those they had applied for.  Recruit-
ers made no exceptions to these rules that would have 
benefited alleged discriminatees.  
Finally, the asserted basis for the hiring preference was 
the Respondent™s desire for employees with proven skills 

and work records.  Nevertheless, under the preference™s 
aegis, the Respondent hired seven former employees 
whom it knew to have been convicted of violence and 
weapons crimes or to have been terminated, some more 
than once, for absenteeism, insubordination, substance 
use, or endangering safety.  In light of other disparities, 
discussed infra, we conclude that the Respondent ac-
corded preference in hiring to
 at least some former em-
ployees based, not on its knowledge of their skills and 

work records, but on their perceived attitudes toward 
union organizing. 
2.  Inactive application defense 
The 30-day rule was the one to which the Respondent 
attached the most importance.  The Respondent in-
structed recruiters never to de
viate from the 30-day rule.  
Neither recruiters nor Austin explained why, other than 
that it was a ﬁgood rule.ﬂ  The Respondent adhered to the 
30-day limitation, even when it was apparently against 
financial self-interest to do so.  From August through 
October, the Respondent experienced persistent difficulty 
staffing the Exxon project with pipefitters, pipewelders, 
and electricians.  The Respondent resorted to advertising 
in local and out-of-state papers, sent 23,500 mailgrams 
soliciting applications from former employees, and sub-
                                                          
                                                           
28 The Fluor Daniel experience preference benefited any applicant 
who had ever worked for the Company, including those whose em-
ployment had been brief, remote in 
time, or shorter than 42 months.  
Mailgram solicitations were sent to former employees who had not 
worked for the Company in 10 years. 
 These individuals were treated to 
the same priority as certified applicants, thus, placing them above non-
preferenced applicants who had more
 experience, and who had actually 
come to the hiring center in person to apply.  
29 Preferenced applicants would appe
ar to be the natural objects of 
the Respondent™s hiring policies:  
the Respondent™s goal, expressly 
stated and effectuated through vigorous
 recruitment efforts, was to hire 
as many former employees as possible. 
contracted with three nonuni
on subcontractors to do elec-
trical, pipefitting, and pipewelding work for which it had 
insufficient staff.  Austin was asked why he had not 
turned to the alleged discriminatees™ applications, which 
were still on file in his office.  Austin testified that, al-
though other hiring rules were breached on a regular ba-
sis, he would never consider an inactive application, even 

if it meant failing to staff a job properly. 
The Respondent did not establish that it made efforts 
to advise the alleged discriminatees of the 30-day rule.  It 
is undisputed that a sign somewhere in the hiring office 
contained a notice to that 
effect; however, the Respon-
dent did not establish that the alleged discriminatees had 
seen it or that this critical rule had been communicated to 
them in any more direct way. 
 Recruiters did not instruct 
the alleged discriminatees that their applications would 
be ineligible for consideration after 30 days, nor did the 
application forms give effect
ive notice.  The forms con-
tained a small printed line stating that applications were 
valid for 60 days.  When the alleged discriminatees™ ap-
plications were submitted into evidence at trial, the ﬁ60ﬂ 

had been crossed out and ﬁ30ﬂ had been substituted by 
hand.  The alleged discriminatees consistently testified 
that there were no cross-outs on the forms they submitted 
or that they had noticed non
e.  No evidence suggested 
that the forms of nonactivist applicants had been altered 

without their knowledge. 
Although the 30-day rule was enforced more rigor-
ously than other rules, deviations in favor of nonactivist 

applicants occurred: 27 journeymen were hired more 
than 30 days after they applied.  An additional 29 were 
hired before they applied, for a total of 63 journeymen (4 
percent of journeyman hires) whose hires represented 
breaches of the 30-day rule or the rule against hiring be-
fore an application was submitted.  No union activists 
benefited from sim
ilar rules breaches. 
3.  Insufficient experience defense 
The Respondent argues that it required journeyman 
applicants to have 42 months of craft experience, and 
that as the alleged discriminatees™ applications did not 
reflect this minimum experience, they were not consid-
ered.30  The Respondent™s recruiters did not inform the 
alleged discriminatees that failure to list 42 months™ craft 

experience on their application forms would disqualify 
them
31 and the Respondent™s application forms did not 
 30 See fn. 11, above, concerning 
42 months™ experience and jour-
neyman status. 
31 Two of the Respondent™s recruiters testified that they gave all ap-
plicants standard instructions, including that applications for journey-
man positions must reflect 42 months of craft experience and that sup-
plemental sheets were available to 
list additional work history.  The 
judge discredited this testimony.  As 
set forth in fn. 26, above, he found 
 FLUOR DANIEL, INC. 433contain instructions to that ef
fect.  The application forms, 
which provided six lines for applicants to list all jobs 
held in the preceding 3-½ y
ears, were not conducive to 
recording an extensive work 
history.  Uncontroverted 
evidence showed that jobs in the alleged discriminatees™ 

trades are typically of short duration, often a matter of 
weeks.  One witness testified 
that a full 3-½-year record 
would require an application the size of a telephone 
book.  The alleged discriminatees were not offered sup-
plemental sheets or told that they were available. 
Most of the alleged discriminatees had been working 
in their trades for 20 or 30 years and had sought em-

ployment many times.  They typically filled in the six 
spaces or listed their last few 
jobs; there was no evidence 
that this deviated from construction industry practice.  As 
noted above, many alleged discriminatees testified that 
they had requested recruiters to review their applications 
for sufficiency before accept
ing them.  None was told 
then or later that they had listed too little experience.  
Further, many alleged discriminatees, with recruiter ap-
proval, attached resumes to 
their applications that con-
tained complete job histories.  Recruiters ignored their 
resumes and counted only employment that was written 
on the application form itself.  Thus, the judge found, 
and we agree, that had the alleged discriminatees been 
told of the 42-month requirement, they could and would 
have supplied the requisite information.  
The Respondent counted training at its own craft 
school toward the 42-month requirement,
32 but gave no 
credit for the discriminatees™ union apprenticeship train-
ing.  The alleged discriminatees™ applications consis-
tently show 48-month apprenticeships, which exceed the 
42-month requirement.  The Respondent™s recruiters 
failed to provide consistent or convincing explanations 
why they gave no credit for union apprenticeships but 

accorded full credit 
to company training, which in many 
instances was less extensive.
33  Accordingly, we find that 
the alleged discriminatees™ a
pplications reflected the req-
uisite 42 months™ experience.
34                                                                                              
                                                                                              
that such instructions had only been given once, after most of the al-
leged discriminatees had already applied.  
32 Two years of instruction at the Respondent™s craft school was of-
ten accepted in lieu of 42 months™ experience.  In addition, former 
employees who had some craft experience and some craft school train-
ing were accorded full credit, even
 when combined work and school 
experience fell well short of 42 months.  
33 Recruiters variously stated that they did not know what an appren-
ticeship was, that they did not rea
lize that apprenticeships involved on-
the-job work, or that they gave union apprenticeships half credit.  The 
judge discredited the testimony of 
the Respondent™s experienced re-
cruiters that they were unaware of the nature or duration of union 
apprenticeship programs.
34 The experience of Jeff Armstrong,
 an experienced pipefitter and 
paid Pipefitter organizer, illustrates 
this point.  On February 1, Arm-
No applicants but the alleged discriminatees were held 
so inflexibly to the 42-month standard.  Substantial num-
bers of former employees listed less than 42 months™ 
experience on their applications.  Recruiters attempted to 
explain the anomaly by stating that former employees 
were included in a companywid
e database that recruiters 
could check to see if such applicants had more experi-
ence than their applications reflected.  There was no ex-
planation why recruiters hired 43 former employees 
whom the database showed to have less than the requisite 
journeyman experience; of th
ese, a significant number 
had 6 months™ experience or less.  There was no sup-

ported explanation why the Respondent hired as jour-
neymen 124 nonpreferenced 
applicants whose applica-
tions showed less than 42 months™ experience.  Recruit-
ers suggested that an ﬁunwrittenﬂ exception for appli-
cants referred by members of management, supervisors, 
or other employees could account for it.  Testimonial 
evidence, however, linked only a handful of these hires 
to internal referrals, leaving the rest unexplained.
35  No 
similar rules breaches favored alleged discriminatees.  
4.  Other deviations from the hiring protocol 
Having examined the Respondent™s three main de-
fenses, we turn to other deviations in hiring practices at 
Exxon.  Pursuant to hiring procedures implemented in 
the field, craft applicants could submit only one applica-
tion and could be considered only for the one position 

that the application sought.  The Respondent™s statistics 
show that the Respondent cons
idered nearly two-thirds 
of all applicants for positions other than those for which 
 strong applied for a posted position as an
 ironworker.  It is not disputed 
that pipefitters routinely do ironwork, which in general requires less 
skill than pipefitting.  Armstrong lis
ted his pipefitting employment, but 
specifically asked Teri Wilson, the recruiter who accepted his applica-
tion, if he should go back and iden
tify the jobs where he had performed 
ironwork.  She told him that that w
ould not be necessary.  At the trial, 
Glover testified that Armstrong was 
ﬁunderqualifiedﬂ for the job be-
cause his application did not list 42 months of ironwork experience. 
Armstrong™s experience is noteworthy for another reason.  Arm-
strong applied a total of four times. 
 In addition to the February 1 appli-
cation, Armstrong applied on April 
19 for a posted pipefitter helper position, but was rejected as ﬁoverqualified.ﬂ  On May 10 Armstrong 
and four other pipefitters applied to
 take the pipefitter certification test
 that the Respondent was administeri
ng that day.  Because he and the 
others were not former Fluor Daniel
 employees, they were considered 
ﬁnot qualifiedﬂ and were not allowed 
to test.  (We agree with the judge that these five applied for employment as well as to test on May 10.)  

Finally, on July 20 Armstrong applied for the posted position of in-
strument helper, and was rej
ected as ﬁoverqualified.ﬂ  
35 There was testimony to the eff
ect that perceived nonunion appli-
cants were given names of supervisors they had never met to use as 

ﬁreferralﬂ sources in applying for work; however, this subject was not 
developed in depth. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434they had applied.
36  None of these were alleged discrimi-
natees.  Numerous applications contained multiple devia-
tions.  Two-thirds of craft employees hired prior to sub-
mitting applications had inadequate experience and two-
fifths were considered for a different craft.  Three-
quarters of craft employees hired more than 30 days after 
they had submitted applications had inadequate experi-

ence and four-fifths were consid
ered for other crafts.  Of 
noncertified former employees with less than 42™ months' 
experience, nearly two-thirds were considered for other 
crafts.  All told, the Respondent™s data revealed over 
3000 known deviations from the Respondent™s rules with 
respect to the hire of nonactivists.  The same rules were 
applied to disqualify all alleged discriminatees from con-
sideration. 
C.  Related Violations 
There were two related violations at Exxon, and an 
event that, although not independently alleged to be 
unlawful, sheds light on the motives underlying the Re-
spondent™s hiring practices.  All three incidents concern 
Dame and Russell, the two activist hires.  Shortly after 

Russell™s hire on August 30, Respondent Foreman Clint 
Bamber
37 told a group of employees that he had some-
thing to tell them that could get him in a lot of trouble, 
but that he felt they had a right to know who their co-
workers were.  He said that Ricky Russell had been 
hired, and that the hiring office must not know what they 

were doing, because Russell was the business agent in 
Baton Rouge.  Bamber told the group that he wanted to 
get Russell on his crew so that he could get rid of him.  
There was no allegation co
ncerning Bamber™s state-ments. 
About a month later, another foreman threatened 
Dame.  During the month that Dame worked at the 
Exxon site he raised safety concerns about ladder stabil-
ity and placement of power cords and welding leads.  As 
a result, a scaffold was built and Dame moved cords and 
leads.  Dame also questioned management about emis-
sions from the coker that caused employees to feel nau-
seated and breathless.  The morning of October 6, Dame 
questioned his foreman and a safety officer about the 
steam.  He was told that the steam had been tested and 
that they would get him the results.  When later that 
morning Dame had still not heard the results, he spoke to 
his foreman again.  He was sent to the safety trailer, 
where he was told they might not want him to go back to 
work until they got the information.  He spent most of 
                                                          
                                                           
36 Even taking into account some inflation in this number because 
the Respondent included misspellings 
and minor differences in position 
name, the percentage of rule violatio
ns in this category is significant.  
37 The Respondent stipulated that Bamber is a supervisor. 
the rest of the morning bei
ng referred to, an
d waiting for, 
various management personnel.  Prior test results were 
not produced.  When he went back to the job, several 
other employees asked him about the steam situation.  
Around noon, Dame was taken to the emission site and a 
steam sample was collected.  Dame was then sent back to 
work. 
On his way back, Foreman Chuck Robinson,
38 who 
was not Dame™s foreman and for whom Dame had never 

worked, approached Dame and told him to ﬁquit fucking 
up.ﬂ  Dame had never been disciplined or told that his 
work was deficient.  Dame said, ﬁWhat do you mean by 
that?ﬂ  Robinson replied, ﬁYou know what I mean.ﬂ  
Dame asked, ﬁDo you mean about the steam?ﬂ  Robinson 
smiled and walked away.  The next day Dame asked him 
again what he meant, but Robinson denied ever talking to 
him.  The judge discredited Robinson™s testimony and 
found that Robinson™s statements constituted an unlawful 
implied threat.  We agree. 
 We reject the Respondent™s 
argument that this incident 
is not unlawful because Rob-inson had no hiring authority
39 and find that Robinson™s 
statements threatened unspeci
fied retaliation in violation 
of Section 8(a)(1). 
Shortly after the Robinson threat, Dame announced 
that he was joining Russell in an asserted unfair labor 
practice strike protesting the Respondent™s failure to hire 
union affiliated applicants.  While he was on strike, an-
other contractor at the Exxon site, J. E.  Merit, hired him.  
Dame did not work for Merit, however.  Merit was un-
able to get him an Exxon se
curity badge because the Re-

spondent refused to turn in the badge giving Dame ac-
cess to its site.  The badges are the property of Exxon; 
their purpose is to account for personnel in emergencies.  
Therefore, Exxon does not allow an employee to have 
more than one badge, and requires that all temporary 
absences, including transfers, leaves, suspensions, and 
strikes, be reported to Exxon security.  Exxon would then 
determine whether the badge should be turned in. 
The Respondent did not report Dame™s absence to 
Exxon.  Exxon security did not learn of it until J. E. 

Merit requested a badge for him.  An Exxon security 

officer explained security and badge policies to the Re-
spondent™s administrative site manager, Joe Ferrer, in-
cluding that Dame could not work for J. E. Merit unless 
Fluor Daniel returned his badge.  Ferrer refused to re-
lease the badge.  At trial, Ferrer testified that it was 
against company policy to release the badge of a current 

employee.  We find that this is a pretext.  We conclude 
that Ferrer disregarded Exxon security policies in order 
 38 The Respondent stipulated that Robinson is a supervisor. 
39 See Quality Control Electric,
 323 NLRB 238, 239 (1997). 
 FLUOR DANIEL, INC. 435to further its end of retaliating against Dame and find that 
the refusal to release the ba
dge, which was the property 
of Exxon, violated Section 8(a)(3) and (1). 
D.  The Complaint™s Allegations Regarding  
Rebar Helpers 
The judge dismissed the complaint™s allegations that 
the Respondent discriminatorily refused to consider and 
hire applicants for posted-rebar-helper positions.  The 
General Counsel and the Charging Parties excepted. 
Five members of Pipeliners Union Local 692 went to 
the Exxon hiring office on April 19 (the day Armstrong 
and Broussard applied) and applied for work in posted-
rebar-helper positions.  Like the other discriminatees, all 
five were highly qualified and had substantial experi-
ence.  None of the five was hired.  Unlike the situation 
affecting the other discriminatees, no rebar-helper appli-
cants were subsequently hired into the positions posted.  
Although two incumbent employees (nightshift laborers) 
were offered transfers into the higher paying-rebar helper 
positions in July, no outside hiring occurred.  The Gen-
eral Counsel alleges that these internal transfers were 
camouflaged hires.  We find, however, that in these cir-
cumstances, the evidence is insufficient to establish that 
the Respondent unlawfully refused to hire the union-
rebar applicants.  Accordingly, we find no merit in the 
exceptions insofar as they relate to the Respondent™s al-
leged refusal to hire the five-rebar-helper applicants.  
However, as set forth at the conclusion of section V of 
this Decision and Order, we
 find that the Respondent 
unlawfully did refuse to consider these five applicants for 
hire to rebar-helper positions. 
IV.  HIRING AT PALO VERDE 
As at Exxon, at Palo Verde 
the Respondent claims that 
it did not consider or hire the alleged discriminatees be-
cause they never applied when positions were open and, 
when positions were open, their applications had expired.  
The Palo Verde argument does
 not parallel that at Exxon 
in all respects, however, because as long-term Bechtel 
employees with highly spec
ific craft experience and 
close familiarity with APS facilities and procedures, they 

were clearly qualified applicants.  The Respondent does 
not contend to the contrary.  Nevertheless, the Respon-
dent hired none of them.  We now consider the hiring 
practices that led to that result. 
A.  Alleged Discriminatees™ Qualifications  
and Experience 
The alleged discriminatees, all of whom had worked 
for Bechtel under a union collective-bargaining agree-
ment,
40 submitted applications at Palo Verde during the 
12-day period between June 16 and June 27, 1994.
41  All of them had worked at Palo 
Verde for many years in the 
same jobs for which they were applying.
42  The alleged 
discriminatees had all work
ed inside the reactor con-
tainment performing hazardous work that required supe-

rior training and skill.  Refueling the reactor entailed 
removing the reactor head 
and disassembling the system, 
inspecting its components, repairing and reinsulating as 

needed, and reinstalling the entire system in reverse or-

der.  Maintenance entailed we
lding or replacing cracked, 
worn, or damaged parts and insulation materials in the 
reactor, the control rod assemblies and coolant pumps, 
the radiation waste tank system, the containment shell 
and penetration sleeves, and the fuel transfer tube, pool 
liner, and spent fuel storage 
racks, and in the attached steam generators and related equipment.
43 Because of the nuclear risk, all Palo Verde employees 
underwent background investigations and were assigned 
security clearances and escorted or independent (unes-
corted) status.  Background checks for new employees 
took several weeks to complete.  Update checks on em-
ployees returning for outages 
took less than a week.  The 
alleged discriminatees had all achieved independent 
worker status and had high-l
evel clearances that admitted 
them to the reactor containm
ent, the control room and 
secondary alarm system, or 
the central alarm station. 
APS operated its own training program through which 
Palo Verde employees, including the alleged discrimina-

tees, regularly updated their skills and certifications and 
reviewed APS procedures for radiation protection and 
safety.  APS kept computerized records on each em-
ployee detailing courses completed, licenses and certifi-
cations, independent status, and clearance level.  These 
records were easily and readily available to the Respon-
dent.  The Respondent did not request them. 
                                                          
 40 The one exception was paid organizer Gary Evenson, who had 
never worked at Palo Verde but wa
s a highly experienced boilermaker. 
41 On June 16, 16 boilermakers, 2 ironworkers, and 1insulator ap-
plied; on June 20, 12 millwrights, 
1 ironworker, and 2 boilermakers; on 
June 21, 2 boilermakers; and on June
 23, 9 millwrights, 3 ironworkers, 
1 boilermaker, 2 insulators, and 1 el
ectrician.  On June 27, 26 others 
attempted to apply; these included 10 insulators, 3 boilermakers, 3 
carpenters, 3 ironworkers, 2 millwright
s, 2 cement masons, 1 sprinkler 
fitter, and 2 painters.  42 Some were applying for jobs they were still performing; the last 
Bechtel employee did not leave 
the facility until early July. 
43 The containment housed the entire system for converting nuclear 
energy into electrical power.  This 
included, in addition to the reactor 
system, a massive overhead crane assembly, two steam generators, the 
pressurizer, and the condenser.  A mu
lti-ton missile shield protected the 
containment and its contents. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436Contrary to its representations to APS when bidding 
on the project,
44 the Respondent did not review the in-
cumbent Bechtel work force 
for qualified employees nor 
make any effort to recruit 
from that source.  The Re-
spondent did recruit extensively from other sources, in-
cluding individuals who had never worked for the Re-
spondent, for the Palo Verde plant, or for any other nu-
clear facility.  Of the 111 employees hired for the Re-
spondent™s base crew, 34 (nearly one-third) had no prior 
nuclear experience.  Including the 52 alleged discrimina-
tees who were allowed to apply, 200 former Bechtel em-
ployees submitted applications.  Of these, the Respon-
dent hired 91.  None of the 91 Bechtel hires presented 
indicia of union activity be
yond presumed membership 
inferred from their employment with Bechtel.  Roughly a 
quarter of these were hired in utility classifications, the 
unskilled positions that the wage survey had said could 
be filled locally.
45 B.  Failure to Consider or Hire the Alleged  
Discriminatees 
As set forth in the illustrations that follow, the Re-
spondent treated the alleged discriminatees differently 
from those whom it did not perceive to be union activ-
ists. 1.  The first group of alleged discriminatees to arrive at 
the recruitment trailer applied for ﬁboilermakerﬂ posi-
tions.  All other applicants 
applied for comparable work 
bearing different job titles, such as ﬁequipment me-
chanic,ﬂ ﬁironworker,ﬂ ﬁmillwright,ﬂ ﬁpipefitter,ﬂ ﬁpipe-
welder,ﬂ and ﬁsheet metal.ﬂ
46  The Respondent claimed 
that it did not have a ﬁboile
rmakerﬂ classification.  The 
Respondent allowed 22 alleged discriminatees to apply 

for this nonexistent classification; it then put those appli-
cations into a dead file designated for nonbudgeted posi-
tions.  
2.  About June 14, union boilermaker Mark Smith, 
without insignia, went to the Palo Verde trailer looking 
for work.  He was told to return the following day to ap-
ply.  When he returned, re
cruiter Wallace told him that 
the Respondent would need welders very soon.  On June 

16, Smith and Steve Horlacher applied with a group of 
voluntary union organizers, who displayed union insig-
nia.  None was hired.  In mid-August, Smith and Horla-
cher applied again, without insignia, and were hired for 
the steam generator jump team.  In addition to Smith and 
                                                          
                                                           
44 See sec. 1A, supra. 
45 See infra. 
46 There was unrefuted testimony th
at Bechtel metal craft employees 
had worked on composite crews and that all crew members could per-
form all aspects of the work, even
 those that fell outside their own 
trade. Horlacher, the Respondent hired seven other mechanical 
craft employees for the jump team. 
Recruiters told both Smith and Horlacher that the Re-
spondent needed welders 
with nuclear experience.
47  At 
that time, the alleged discriminatees™ applications were 
active:  the first 60-day period expired on August 17, the 
last on August 24.  The Respondent did not contact any 
of them.  On September 8, one of the Respondent™s 
foremen, Harry Sinclair, explained to Horlacher that no 
alleged discriminatees had been hired because they had 

written ﬁvoluntary union organizerﬂ on their applications.  
Sinclair™s statement was alleged to violate Section 
8(a)(1).  We find that it did.
48 3.  On June 27, a Monday, a final group of 26 alleged 
discriminatees arrived at the recruitment trailer and 
sought to apply.  Recruiters turned them away, telling 
them that the Re
spondent was no longer accepting appli-
cations.  That same day th
e Respondent accepted 55 ap-
plications from nonactivists.
49  Other nonactivist appli-
cants were invited to check back with recruiters in case 

there were no-shows on June 27.  Several did, submitted 
applications, and were hired.  There were a total of 68 
non-activist applications and hires subsequent to the Re-
spondent™s refusal to allow the June 27 discriminatees to 
apply.
50  At that time, all of the alleged discriminatees™ 
applications were active. None of the alleged discrimina-

tees was invited to check back in case of no-shows.  To 
the contrary, a recruiter advised alleged discriminatee 
Hayes, a millwright, that no 
vacancies were expected in 
his craft in the next 60 days.  That 60-day periodŠthat 
is, mid to late summerŠcoincided with the time when 
numerous metal craft staff were traditionally hired in 
preparation for the September outage. 
 47 Horlacher told recruiter Koza that Evenson could supply all the 
experienced welders that he needed
 and gave him Evenson™s card.  
Koza never called Evenson. 
48 That Sinclair did not have hi
ring authority does not immunize his 
statements.  See fn. 39, above. 
49 The judge found that recruiters turned away the alleged discrimi-
natees on June 27, while accepting applications from nonactivists.  The 
Respondent™s position on exception is that the 55 persons who reported 
on June 27 were not applicants, as they had previously been given 
hiring commitments over the telephone.  The implication is that all 
positions had been filled when the di
scriminatees arrived and that re-
cruiters truthfully told them 
that the Respondent was not accepting 
applications.  Even were that the case, it does not help the Respondent.  
It would simply add to the extensive list of instances where hiring rules 
were disparately applied in favor 
of nonactivists:  the Respondent™s 
craft hiring protocol both prohibits consideration of applicants prior to 
submission of applications and require
s that applications must be sub-
mitted in person.  If the June 27 reports had been hired before arrival, 

then the Respondent™s statistics for persons hired before filing an appli-
cation must be increased by 55.  
50 Of the 68 hires, almost none ha
d 42 months of craft experience. 
 FLUOR DANIEL, INC. 437Roughly, half of all hires on June 27 were in carpenter 
classifications, numerous others in unskilled utility posi-
tions.  Carpentry and unskilled labor were two of the 
three job categories that the Respondent™s wage survey 
had said could safely be hired locally.  Several metal 
trades personnel, both preferenced and off-the-street, 
were hired into nonmech
anical classifications.
51  Ten or 
more former employees were hired in crafts in which 
they had not been certified and had no experience.
52  Many of the post-June 27 hires had no prior nuclear ex-
perience.
  Some of the nonpreferenced applicants had no 
relevant experience. 
4.  In mid-July, J.D. Howell, a welder, called Palo 
Verde to inquire about work, giving no indication of un-
ion membership.
53  He was told they would get back to 
him.  Howell never heard from Palo Verde.  Two months 
later a recruiter from the Respondent™s Wolf Creek nu-
clear project in Kansas, wher
e Howell had never applied, 
called to see if Howell was interested in working at Wolf 
Creek.  At that time, Wolf Creek had a critical shortage 
of welders and was offering referral rewards of up to 

$500.  The Respondent stipulated at trial that the Wolf 
Creek plant had enough openings to hire all of the al-
leged Palo Verde discriminatees.  None of the alleged 
discriminatees was referred to Wolf Creek. 
5.  Throughout the following year several events oc-
curred that further undersc
ored the Respondent™s inten-
tion to avoid hiring the alleged discriminatees.  For the 
January 1995 outage, the Respondent offered a per diem 
stipend of $35 a day to meta
l and mechanical craft em-
ployees who traveled more th
an 100 miles to work at 
Palo Verde.  That July, a Respondent agent told alleged 
discriminatee Mark Winham that the Respondent needed 
welders and that a recruiter would call him.  Recruiter 
Dan Owen called Winham the next day, but when Win-
ham disclosed that he was a voluntary union organizer, 
Owen told him that he did not need anyone.  Later that 
year, the Respondent experienced persistent trouble staff-

ing the Palo Verde facility with qualified people and had 
to send incumbent employees out for training to improve 
their skills.  Monthly report
s from August to December 
repeatedly referred to a shortage of welders, trouble 
meeting staffing needs, and problems with poor craft 
training and poor knowledge of APS procedures.  Later, 
in January 1996, the Respondent implemented an im-
                                                          
                                                           
51 Outage work was performed by me
tal trades personnel. One of the 
ﬁcarpenterﬂ hires was a millwright.  As
 noted in the previous paragraph, 
discriminatee Hayes was told that same day that there was no foresee-
able need for millwrights. 
52 Two of these wrote their original crafts on their applications, but 
crossed them out and substituted ﬁcarpenter.ﬂ 
53 Howell never applied to Palo Verde and was not an alleged dis-
criminatee. 
proved wage package at Palo
 Verde due to difficulty in 
obtaining employees to work there. 
C.  Deviations From the Hiring Protocol 
There were 1261 craft applic
ations at Palo Verde and 
962 craft hires.  The Respondent hired none of the 79 
alleged discriminatees.  There were 262 off-the-street 
applicants hired into the discriminatees™ crafts, a hiring 
ratio of 27 percent.  Of the 200 former Bechtel employ-
ees who were allowed to apply, the 52 alleged discrimi-
natees represented 25 percent.  The 91 former Bechtel 

employees who were hired came from the remaining 148 
Bechtel applicants, a hiring ratio of 62 percent. 
The Respondent™s data, which reported nonprefer-
enced hires only through November 1, 1994, revealed 
892 known deviations from the Respondent™s hiring 
rules.  Nine journeymen were hired before they applied.
54  Two were hired after their applications had expired.  
There were 88 off-the-street journeyman hires with less 
than 42 months™ craft experi
ence.  Over 70
0 applicants 
were considered for crafts other than those for which 

they applied.
55  Of those considered for other crafts, 53 
were nonactivist former Bechtel employees (almost half 
of whom were hired on June 27).  None of the former 
Bechtel ﬁboilermakerﬂ app
licants was accorded this 
flexibility.  Further, as at Exxon, significant percentages 
of applications contained more than one deviation.   
V.  CONCLUSIONS 
We find that the foregoing evidence establishes that 
union animus motivated the Respondent™s hiring deci-
sions at its Exxon and Palo Verde projects.  We reject the 
Respondent™s claims that its 
hiring decisions and proto-
cols were based on legitimat
e business considerations.  
Our rejection of these defenses is not based on any as-

sessment that the Respondent™s hiring procedures fail to 
conform with reasonable bus
iness practices.  ﬁReason-
ablenessﬂ is not the standard by which the Board assesses 
an employer™s hiring system.  Absent an unlawful mo-
tive, an employer may, to para
phrase the axiom, reject an 
applicant for ﬁa good reason
, a bad reason, or no reason 
at all.ﬂ  However, as the Su
preme Court long ago ruled in 
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 185Œ187 
(1941), an employer may not discriminate against an 
applicant on the basis of union status. 
 54 If the 55 applicants on June 27 are added, this number becomes 64.  
See fn. 49, above. 
55 The Respondent reported considering 755 applicants for other 
crafts.  Nevertheless, the same proviso
 as at Exxon applies, supra, fn. 
36.  We further reduce the number by the 22 ﬁboilermakerﬂ applicants.  
We accord no weight to the Responde
nt™s inclusion of these applicants in the ﬁconsidered for other craftsﬂ 
category.  We find that, as these 
applications were placed in a file 
for nonbudgeted positions, they were 
not considered for any category.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438The Court explained in 
Phelps Dodge
 that discrimina-
tion in hiring on the basis of union status was one of the 
chief obstructions to collective bargaining through self-
organization and that removal of such obstructions was a 
driving force behind the enactment of the National Labor 
Relations Act.  313 U.S. at 185.  As the Court stated: 
[The Act] leaves the adjustment of labor relations to the 

free play of economic forces but seeks to assure that the 
play of those forces be truly free. . . .  Discrimination 

against union labor in the hiring of men is a dam to 
self-organization at the source of supply.  The effect of 
such discrimination is not confined to the actual denial 
of employment; it inevitably operates against the whole 
idea of the legitimacy of organization.  In a word, it un-
dermines the principle which is recognized as basic to 
the attainment of industrial peace. 
313 U.S. at 183Œ185. 
As summarized below, we find that the Respondent re-
fused to consider and hire the discriminatees at Exxon 
and Palo Verde because of its 
unlawful antipathy to their 
union status.  As the case turns on employer motive, bur-
dens of proof are governed by 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).
56  With respect to the dis-
criminatory refusal-to-hire allegations in particular, the 
Board recently held in 
FES, 331 NLRB No. 20 (2000), 
that the General Counsel must establish on the merits at 
the unfair labor practice hearing: 
(1) that the respondent was hiring, or had concrete 
plans to hire, at the time of the alleged unlawful con-
duct; (2) that the applicants had experience or training 
relevant to the announced or generally known require-
ments of the positions for hire, or in the alternative, that 
the employer has not adhered uniformly to such re-
quirements, or that the requirements were themselves 
pretextual or were applied as a pretext for discrimina-
tion; and (3) that antiunion animus contributed to the 
decision not to hire the applicants. 
Id. at slip op. at 4 (footnotes omitted).  Similarly, with re-

spect to alleged discriminatory refusals to consider for hire, 
FES
 provides that it is the General Counsel™s burden to es-
tablish: 
(1) that the respondent excluded applicants from a hir-
ing process; and (2) that antiunion animus contributed 
to the decision not to consider the applicants for em-
ployment. 
                                                          
                                                           
56 Approved in 
NLRB v. Transportation Management. Corp.
, 462 
U.S. 393 (1983).  
Id. at slip op. at 7.  Once these elements have been estab-
lished, the burden shifts to the respondent to show that it 
would not have hired the applicants, or considered them for 
hire, even in the absence of their union activity or affiliation. 
Under these standards, the General Counsel has clearly 
established his prima facie case.  As determined by the 
judge, whose findings we adopt, the Respondent was 
hiring throughout the period when discriminatee appli-
cants applied or unsuccessfully sought to apply for em-
ployment at the Exxon and Palo Verde sites.  Next, those 
discriminatees were well qualified and experienced ap-
plicants for the positions they sought.  Indeed, in the case 
of Palo Verde, the discriminatees were experienced at 
that very nuclear facility.  Finally, as set forth below, the 
record is replete with evidence that antiunion animus 
factored heavily in the Respondent™s decision not to hire 
the discriminatees, or, as to the applicants who unsuc-
cessfully sought to apply at Palo Verde on June 27, con-
tributed to the Respondent™s decision not to consider 
them for hire or hire them.
57 Considerable evidence in this case supports the infer-
ence of unlawful motive.  As set forth in the judge™s de-
cision,
58 and expanded upon here, the Respondent com-
mitted prior unfair labor practices of the same type, har-
bored corporate level animus, made project level hiring 
decisions implementing its animus, and engaged in 
threatening and coercive conduct.  Based on this evi-

dence, we find that the Respondent engaged in a pattern 
of systematic discrimination intended to screen out union 
activists from consideration for employment.
59  The prac-
tical effect of this was to allow the Respondent selec-
 57 The amended complaint alleges th
at the Respondent both refused 
to consider and refused to hire th
e discriminatees who sought to apply 
on June 27. 
58 We do not, however, rely on every element of the judge™s ration-
ale.  Thus, we do not rely on his findings that there was no hiring pref-
erence for salaried employees, that the Martinez memo was a blueprint 
for discrimination, that the Respondent did not hire any of the discrimi-
natees during the pendency of the litig
ation, or his conclusion that 
participating in litigation evidenced continuing interest in employment.  
We also do not rely on the judge™s findings concerning Hamrick™s 
notations about Naccarato, Koza™s failu
re to call Evenson for referrals, 
and the failure to produce Bueche™s application. 
59 The Respondent asserts that the General Counsel has failed to 
meet its ﬁheavyﬂ burden of establishi
ng systematic discrimination.  The 
burden of establishing systematic di
scrimination is the same preponder-
ance of the evidence standard that governs all 
Wright Line
 unlawful 
motive cases.  See, e.g., 
Norman King Electric,
 324 NLRB 1077, 1084Œ
1086 (1977), enfd. 177 F.3d 430 (6th Cir. 1999);
 Casey Electric,
 313 
NLRB 774, 775 and fn. 2 (1994); 
Ultrasystems Western Constructors, 
310 NLRB 545, 554Œ555 (1993), enf. denied on other grounds, 18 F.3d 
251 (4th Cir. 1994); 
D.S.E. Concrete Forms
, 303 NLRB 890, 898 
(1991), enfd. 21 F.3d 1109 (5th Cir. 1994);
 and KRI Constructors
, 290 
NLRB 802, 811Œ813 (1988). 
 FLUOR DANIEL, INC. 439tively to choose a nonunion work force by precluding 
employment of union activists.
60 There is abundant record evidence that the Respondent 
both harbored animus and acted upon it.
61  The Respon-
dent has a history of unfair labor practices premised on 
discriminatory implementation of the same hiring poli-
cies raised as defenses here.
62 High-ranking corporate 
officers expressed the view, well after the Supreme 
Court™s 
Town & Country
 decision discredited that argu-
ment,
63 that union organizers cannot be loyal employees, 
and, indeed, may not even be bona fide employees.
64  This erroneous outlook is the acknowledged rationale for 
the Respondent™s not granting its hiring preferences to 
Fluor Constructor employees or to its own direct-hire 
employees on union jobs.  In tandem with its selective 
hiring preference, the Respondent maintains a national 
pool of former employees that it promotes to customers 
as a source of ﬁloyalﬂ labor.
65  Corporate antipathy to 
collective bargaining underlies key portions of the Palo 
Verde wage survey and the Palo Verde staffing plan
66 and is reflected in the unexplained and unauthorized de-
cision at Exxon to change hiring policies by cutting the 
active application period in half.
67 It is significant that line managers at both the Exxon 
and Palo Verde projects, over 1000 miles apart, had a 
common understanding that the Respondent™s hiring 
policies embodied antiunion objectives.  Sinclair, at Palo 
Verde, admitted that voluntary union organizers would 
not be hired.  Bamber, at Exxon, thought the hiring office 
had slipped up in allowing someone like Russell to get 

through.  The Respondent™s field management made 
these corporate attitudes clear to employees through co-
                                                          
 the discriminatees submitted their applications, Senior 
                                                          
60 See Norman King Electric,
 324 NLRB at 1086. 
61 We reject as unmeritorious the Respondent™s exceptions contend-
ing it did not harbor union animus, and that, if it did, the General Coun-
sel failed to establish a nexus between animus and hiring decisions. 
62 Prior unfair labor practices directed
 at the same type of activity are 
evidence of continuing union animus toward that activity.  
Grand Rap-
ids Press of Booth Newspapers
, 327 NLRB 393, 395 (1998). 
63 The Supreme Court, in 
Town & Country Electric,
 516 U.S. 85 
(1995), rejected the premise that an employee who is loyal to a union 

cannot be loyal to an employer. 
64 Charging Party Pipefitters excepted 
to the judge™s failure to find 
that the Respondent extended its hiri
ng priority only to former employ-
ees who worked for affiliates that did not have union contracts.  Al-
though this finding is encompassed in the judge™s decision, to avoid 
misunderstanding, we expressly so find.   
65 The term ﬁloyalﬂ in the context of
 this case is a form of shorthand 
for ﬁnonunion.ﬂ  Similarly, in these circumstances, we construe the 

concept of acceptable ﬁphilosophies,ﬂ
 as it was used in the Respon-
dent™s Palo Verde staffing plan, s
ec. 1A, above, as a thinly disguised 
reference to the prospective employees™ union sentiments. 
66 See sec. 1A, above. 
67 See Custom Top Soil
, 327 NLRB 121, 125 (1998) (changing ap-
plication policies to restrict appli
cations by union members evidenced 
animus).   
ercive and discriminatory acts.  In addition, three Re-
spondent agents connected wi
th this caseŠtwo corporate 
level managers and a recruiterŠalso played roles in 
Fluor Daniel I 
or 
II.68 Staffing practices at both 
projects reflected the Re-
spondent™s corporate animus against union activist appli-
cants.  At Palo Verde, the Respondent failed to consider 
the obvious and natural source of qualified workers, the 
incumbent work force, and r
ecruited from elsewhere in 
the country to avoid the risk of hiring organized craft 
employees.
69  Recruiters at both projects drew heavily on 
the national pool of former employees, even to the extent 

of hiring former employees
 with undesirable records.
70  The Respondent went to substantial effort and expenseŠ

paying per diem to nonlocals, paying for advertising, 
sending mass recruitment mailgrams, and paying subcon-
tractorsŠto avoid considerin
g the qualified activist jour-
neymen whose applications were still present in its office 
in ﬁinactive files.ﬂ
71  At Exxon, the Respondent relied on 
untimeliness as a cardinal reason for its failure to con-

sider union activists, though it could not explain its 
abrupt abridgment of the 
active application period.
72 The ﬁinactiveﬂ concept, coup
led with the rule against 
accepting applications unless there were present open-
ings, is the central tenet of the Respondent™s defense at 
both projects.  This formula was repeatedly invoked to 
counter virtually every allegedly discriminatory anomaly 

in the hiring process.  Thus, the Respondent asserts, it 
did not consider or hire the discriminatees, however 
qualified or experienced they may have been, because 
they never applied at the right timeŠthat is, on each and 
every occasion that the Respondent filled positions in 
their crafts, their applications were inactive; or, as the 
Respondent conversely stated its position, the 
discriminatees never applied when positions were 

available.  The pretextual nature of this rationale is 
highlighted by the Respondent™s conduct at Exxon.  Until 
 68 See Grand Rapids Press of Booth Newspapers
, 327 NLRB at 395 
(repeated involvement by the same managers was evidence of animus). 
69 See U.S. Marine, 
293 NLRB 669, 671 (1989), enfd. 944 F.2d 1305 
(7th Cir. 1991) (en banc), cert. denied 503 U.S. 936 (1992) (pretextual 
reasons for successor™s rejection of
 highly skilled, long-term plant 
employees with good work records evidenced unlawful motive).  
70 See Starcon, Inc
., 323 NLRB 977, 982 (1997), enfd. in pertinent 
part, 176 F.3d 948 (7th Cir. 1999) (respondent™s hiring of former em-

ployees with undesirable work records while ignoring union applicants 
with facially impressive qualifications was indicative of animus).  
71 See KRI Constructors
, 290 NLRB at 813 (acting against financial 
interest concurrently with refusing to consider applicants with union 
backgrounds evidenced unlawful motive). 
72 Where there is no justification fo
r a policy, it may be inferred that 
the real reason is an unlawful one.  Richard Mellow Electrical Contrac-
tors, 327 NLRB 1112, 1115 (1999) (absence of a business justification, 
coupled with animus, warranted infe
rence respondent was motivated by 
a desire to avoid hiring union members). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440submitted their applications, Senior Site Manager Austin 
had ignored the 30-day rule in favor of building up a 
reserve of qualified applicants.  These reserve applicants 
are the same ones Austin later testified that he would not 
consider under any circumstance, even if it meant failing 
to hire adequate staff to meet the Respondent™s contrac-
tual obligations to its client. 
Hiring practices at both projects abounded with one-
sided exceptions and disparities.  Discriminatees were 

given different information and different opportunities to 
apply from applicants who had no discernable union ac-
tivist leanings.
73  The discriminatees were kept unin-
formed concerning vital hiring rules and threshold em-
ployment requirements,
74 yet were held to the strictest 
standards of compliance.
75  Although they submitted 
credentials that would have warranted inquiryŠe.g., 

apprenticeships, other training, positions held, wage rate, 
years in trade, attached resumes
76Šno discriminatee was 
interviewed or spoken to beyond perfunctory, and some-
times untruthful, statements.
77  At the same time, appli-
cants with weak or nonexistent union ties were courted, 
accommodated, and hired, even when they did not meet 
the Respondent™s employment criteria.
78  As in 
Fluor 
Daniel I
 and 
II, we find that the Respondent offered ﬁno 
credible reasonsﬂ for these clear disparities.  We again 

conclude that it is ﬁnot mere coincidenceﬂ that voluntary 
union organizers were not hired, while applicants with 
                                                          
                                                           
73 See, e.g., Lancet Arch, 324 NLRB 191, 193 (1997) (respondent 
treated applicants differently by refusing to provide applications to 
those with ostensible union affiliations); and 
Clock Electric
, 323 NLRB 
1226, 1231 (1997), enfd. in relevant part 162 F.3d 907 (6th Cir. 1998) 

(respondent demonstrated animus when it told union activists that it 
was not hiring at a time when the co
mpany was actively seeking to hire 
other journeymen). 
74 See M.J. Mechanical
 Services, 325 NLRB 1098, 1105 (1998) 
(employer operating without discrimi
natory motives is unlikely to 
conceal from applicants with directly related skills the means of having 
their applications considered). 75 See Monfort of Colorado
, 298 NLRB 73, 79Œ80 (1990), enfd. in 
relevant part, 965 F.2d 1538 (10th Cir. 1992). 
76 Fluor Daniel I
, 304 NLRB at 970; see also 
Fluor Daniel II
, 311 
NLRB at 498. 
77 See Fluor Daniel I
, 304 NLRB at 970, and 
Norman King Electric
, 324 NLRB at 1085, for the proposition that the failure to communicate 
with qualified applicants with union 
affiliations constitutes evidence of 
unlawful motive; and fn. 25, supra, regarding the expectation of Re-
spondent managers that recruiters w
ould interview, question, or other-
wise communicate with credible applicants.  
78 Rigid enforcement of hiring policies to exclude union applicants, 
coupled with lax enforcement to in
clude nonunion applicants, has been 
found to evidence unlawful motive.  See 
M.J. Mechanical
, 325 NLRB 
at 1105 (respondent demonstrated on several occasions a willingness to 
ignore normal hiring procedures when it had a job applicant it desired); 
and Monfort of Colorado, Inc
., supra (at plant reopening, respondent 
disparately and more strictly adhered to hiring criteria to exclude pre-
closure unionized work force, whil
e breaching criteria to favor new, 
nonunion applicants). 
weak or nonexistent union ties were hired,
79 and that the 
Respondent™s defenses are pretextual. 
The Respondent argues that its hire of numerous em-
ployees whose applications reflected union affiliation, as 
well as of discriminatees Russell and Dame, negates any 
negative inference.  We reject that assertion.  It is well 
established that an employer™s failure to discriminate 

against all applicants in a class is not a defense.
80  In ad-
dition, the Respondent™s definition of union affiliation is 

so inclusive as to be meaningless.  The Respondent 
counted as ﬁunionﬂ those with slight or passive affilia-
tions or whose union connections were in the distant 
past.
81  Moreover, as the Board observed in 
Fluor Daniel 
II, there is a significant difference between past union 
affiliation and notice of present intent to organize.
82  Where applicants who demonstrated such an intent were 
uniformly excluded from consideration, hiring persons 
with attenuated union links is inadequate to refute the 
inference of hostile motive.  
The Respondent™s exceptions raise another challenge 
to the sufficiency of the prima facie case.  Relying on the 
decision of the United States Court of Appeals for the 
Sixth Circuit in 
Fluor Daniel II, 83 the Respondent as-
serts that the General Counsel has failed to shift the bur-

den of proof to the Respondent by failing to match each 
alleged discriminatee with an available job that he or she 
was qualified to perform.  The Respondent™s reliance on 

that decision is unava
iling.  In contrast to 
Fluor Daniel 
II, in the proceeding before us, the administrative law 

judge expressly considered job availability and made 
factual findings that vacancies
 existed that the discrimi-
natees were qualified to fill, 
and, further, that over the 
life of both projects there were enough positions to have 
employed every discriminatee.
84  This comports with the 
 79 Fluor Daniel II, 
311 NLRB at 500; 
Fluor Daniel I
, 304 NLRB at 
970Œ971.  See 
Richard Mellow
 Electrical Contractors
, 327 NLRB at 
1115.  See generally 
U.S. Service Industries
, 324 NLRB 834, 844 
(1997) (not ﬁcoincidentalﬂ that all st
rikers were transferred to less de-
sirable jobs while nonstrikers were retained in more attractive jobs). 
80 See KRI Constructors, Inc.
, 290 NLRB at 812; and 
Norman King 
Electric, 324 NLRB at 1085 (mere seeking out of known union member 
applicants does not bely animus). 
81 See KRI Constructors, Inc.
, 290 NLRB at 813 (respondent consid-
ered ﬁunionﬂ applicants who posed no threat to its open shop operation, 
such as supervisors, employees of a company that later went nonunion, 
employees of a company that had closed, etc.). 
82 311 NLRB at 500; 
see, in addition, Clock Electric, 323 NLRB at 
1231. 
83 161 F.3d
 953 (6th Cir. 1998). 
84 Hiring documents and statistics in the record amply support the 
judge™s findings that there were hundreds of jobs that needed to be 
filled at Palo Verde, and that the 
Respondent hired 962 craftsmen into 
these jobs between June 1994 and January 1996.  Hiring documents and 

statistics similarly support his findings that the Respondent hired 2800 
employees at Exxon between January
 and December 1994.  Though not 
 FLUOR DANIEL, INC. 441test that the Board recently established in 
FES
, supra.  
We note that the Respondent did not contend that there 
was insufficient work to employ the discriminatees.  
Rather, it relies on the defenses that we have found to be 
pretextual to explain its failure to consider or hire them. 
Accordingly, we adopt the 
judge™s decision that the 
Respondent violated Section 
8(a)(3) and (1) of the Act 
by unlawfully refusing to consider or to hire the union 
activists named in the order section of the judge™s deci-
sion, and otherwise violated Section 8(a)(1) and (3) as 

the judge found, and we adopt the judge™s recommended 
order as modified. 
Finally, although we agree with the judge that the Re-
spondent did not violate Section 8(a)(3) by refusing to 
hire the five union applicants for the rebar-helper posi-
tion,
85 we find that the Respondent did unlawfully refuse 
to consider the five for hire in violation of Section 
8(a)(3). 
As previously discussed, under 
FES
, supra, where the 
General Counsel alleges a ﬁrefus
al to considerﬂ violation, 
he bears the burden of establishing at the unfair labor 
practice hearing that the resp
ondent excluded applicants 
from its hiring process, and that antiunion animus con-

tributed to its decision not to consider the applicants for 
hire.  Once these elements have been satisfied, the bur-
den shifts to the respondent to demonstrate that it would 
not have considered the applicants even absent their un-
ion activity or affiliation.  Here we find that the General 
Counsel has met its burden, and that the Respondent has 
not rebutted it. 
Initially, we find that the ﬁfailure to considerﬂ allega-
tion properly is before us.  The complaint alleged that the 
Respondent unlawfully refused to consider as well as 
hire the union members who tendered applications for 
the Respondent™s posted-rebar-helper position. The judge 
resolved the refusal to hire allegation, finding that a vio-
lation had not been established.  The judge did not sepa-
rately address the refusal to consider allegation, and the 
General Counsel and Charging Party Pipefitters have 
excepted to the failure to find this violation. 
Second, we find that the General Counsel has met its 
burden under 
FES of establishing that the Respondent 
unlawfully refused to consider the five union applicants 
for rebar helper positions.  In this regard, we note that the 
                                                                                            
                                                           
all of the 2800 were craft employ
ees, the Respondent never contended 
that there was not enough work at the project to hire the discriminatees.  
Rather it relied on its 30-day rule to claim that their applications were 
never open when the Respondent was hiring in their crafts.  Cf. 
Norris 
Electric Corp., 324 NLRB 1178, fn. 1 (1997) (General Counsel failed 
to demonstrate that applications were
 filed during hiring stages, that the 
company hired any applicants at the 
critical time, or that the company 
declined to hire in order to avoid hiring the union applicants).  
85 See sec. 3,C, final paragra
ph of this Decision and Order. 
Respondent had posted open
ings for, and was accepting 
applications for rebar helpers when the five submitted 
applications on April 19, 1994.
86  Upon receipt of their 
applications, the Respondent did not consider them, but 
promptly pulled its posting for the rebar-helper position.  
Furthermore, the Respondent™s withdrawal of the rebar-
helper posting, and refusal to consider the five appli-

cants, occurred in the climate of pervasive antiunion 
animus and widespread refusals-to-consider and hire 
other alleged discriminatees.  Accordingly, we find that 
the General Counsel has amply met its burden of estab-
lishing a refusal to consider violation as to applicants 
Randy Strothers, Coleman Fee, Memphis Johnson, 
Johnny Durant, and Jerry Elkins.  We also find that the 
Respondent has not established that it would not have 

considered the five applicants
 for hire even in the ab-
sence of their union membersh
ip and activity.  The fact 
that the Respondent determined, only after receipt of 
these applications, to pull the posting and seek to pro-
mote current employees into this position, does not sat-
isfy its burden. 
AMENDED CONCLUSION OF LAW 
Insert the following as a new Conclusion of Law 7 and 
renumber the subsequent paragraph accordingly: 
ﬁ7. Respondent violated Section 8(a)(1) and (3) when 
it failed and refused to consider for hire Randy Strothers, 

Coleman Fee, Memphis Johnson, Johnny Durant, and 
Jerry Elkins because of their union affiliation.ﬂ 
ORDER The National Labor Relations Board orders that the 
Respondent, Fluor Daniel, Inc., Wintersburg, Arizona, 
and Baton Rouge, Louisiana, its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a) Restraining or coercing 
employees or applicants for 
employment in the exercise of their rights by telling them 
that those applicants who write ﬁvoluntary union organ-
izerﬂ on their applications will not be hired. 
(b) Threatening employees w
ith unspecified reprisals 
because they engage in pr
otected concerted activity.  
(c) Discouraging employees from engaging in activi-
ties on behalf of a labor organization by refusing to con-
sider or hire job applicants because they are members or 
supporters of unions, or because they indicate on their 
employment applications that they are voluntary union 
organizers. 
(d) In any other manner interfering with, restraining, or 
coercing employees or applican
ts for employment in the 
 86 Based on these facts, Member Hurtgen finds that Respondent had 
a hiring process in effect at the time of those applications. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442exercise of the rights guarante
ed them by Section 7 of the 
Act. 2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to 
the below listed individuals employment in the positions 
for which they applied, or if those positions no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority and any other rights and privi-
leges. 
Palo Verde Project (Applicants who filed their applications in June 1994) 
 Boilermakers  Millwrights 
John Allen  Peter Apostoles 
Chester Arthur  Melvin Boyd 
James Begay  Lee Braudt 
Gary Clark  Gary Brinlee 
William Deen  Albert Charter 
Francisco Diaz  Frank Cody 
Jerry Dillon  John Cooper 
Leslie Dixon  Joe Hammons 
Gary Evenson  Peter Kornmuller 
Wayne Fern  Lloyd Landers 
Michael Harvey  Jack Martyn 
Robert Logue  Michael McQuarrie 
Dan Mourney  William Miles 
Rudy Pariga  Wylie Miller 
Vern Price  William Oviedo 
William Quallis  John Spiller 
Ira Sexton  Roger Stone 
Gary Sly   Michael Swarthout 
Curtis Veich  Frank Troester 
Larry Voorhees  Michael Valdez 
Ernie Wilden  Richardo Valdez 
 Electricians  Ironworkers 
John Starkel  Tony Allen Sr. 
    Mel Brubaker 
Insulators
  Jim Lehmann 
Michael Bradley  Lance Mendel 
Ed Martinez  Martin Murphy 
Frank Naccarato  Floyd Smith 
 Palo Verde Project  
(Applicants denied opportunity to file applications 
on June 27, 1994)
  Insulators  Carpenters 
James Arias  Francis Chaney 
Abondio Cabrera  Don Shoemaker 
Robert Cabrera  Johnny Tyler Jr. 
Curtis Case 
James Cruill  
Sprinkler Fitter
 William Howlier  John Rahn 
Mark Kasdorf 
Dennis Moya  
Ironworkers Kelvin Patton  Linda Hayes 
Jose Sanchez  Steve Padilla 
    Ron Richards 
 Painters
   
Cement Masons
 Julio Garcia  Waymond Parker 
Greg Stroud  Charles Walsh 
 Boilermakers
  Millwrights
 Michael Goodman  Clyde Hafeli 
Mike Leslie  Ken Hayes 
Joseph Wood 
 Palo Verde (Applicant first told in August 1995 that Respondent 
needs welder and then told, after he says he is union 
and wants to organize, that Respondent does not need 
welders at that time) 
 Boilermaker 
Mark Winham 
 Exxon Project 
 Electricians  Pipefitters 
Danny Aucoin  Jeff Armstrong 
Ricky Achord  William Blalock 
Joe Aycock  Eugene Braud 
Chris Bonnette  Billy D. Breaud 
Kelly Browning  Jeffrey Burns 
Jeff Bourg  Ernest Ford 
Curtis Blount  Jeff Mire 
Edwin Cooks  Steven LeBlanc 
Mike Clary  Terry Quatrevingt 
Richard Fletcher  Mike Wooten 
Kelly Gauthreaux 
Wallace Roland Goetzman   
Boilermakers
 Dan Guarino  James ﬁKennyﬂ  
Mike James      Bueche 
Earl Long   David Greer 
Robert LeJeune  Ed Hughes 
Leon Parent  John Kelly 
Ronnie Penny  J. J. Leveron 
Ernest Perrault  C. A. Lewis 
Steve Pritchard  Robert H. Redden 
Dale Rispone  A. E. Ross 
Kendrick ﬁRickyﬂ Russell 
 (b) Make the individuals listed in paragraph 2(a) above 
whole for any loss of pay and other benefits suffered by 

them as a result of the discrimination against them and 
make Charles Dame whole for any loss of pay and other 
benefits suffered by him as a result of Respondent™s re-
 FLUOR DANIEL, INC. 443fusal to release his security badge to Exxon, backpay to 
be computed in compliance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(c) Permit the individuals listed in paragraph 2(a) 
above to be tested to be cer
tified by the Respondent in 
the craft for which they were unlawfully denied em-
ployment. 
(d) Consider Randy Strothers, Coleman Fee, Memphis 
Johnson, Johnny Durant, and Jerry Elkins for future job 

openings in the rebar-helper
 position, in accord with 
nondiscriminatory criteria, and notify the Charging Party, 
United Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry of the United 
States and Canada, Plumbers and Pipefitters Local Union 

No. 198, and the Regional Director for Region 15 of fu-
ture openings in positions for which the discriminatees 
applied or substantially equivalent positions.  If it is 
shown at a compliance stage of
 this proceeding that Re-
spondent, but for the failure to consider Strothers, Fee, 

Johnson, Durant, and Elkins on April 19, 1994, would 

have selected any of them for any job openings arising 
after the beginning of the hearing on August 1, 1995, or 
for any job openings arising before the hearing that the 
General Counsel neither knew nor should have known 
had arisen, Respondent shall hi
re them for any such posi-
tion and make them whole for any loses, in the manner 
set forth in the remedy section of the judge™s decision, as 
modified. 
(e) Within 14 days from the date of this Order, notify 
Randy Strothers, Coleman Fee, Memphis Johnson, Johnny 
Durant, and Jerry Elkins in writing that any future job ap-
plication will be considered in a nondiscriminatory way. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful refusal to 
consider or hire, and within
 3 days thereafter notify the 
individuals listed in paragraphs 2(a) and 2(d) that this has 
been done and that the refusa
ls to consider, and the re-
fusal to consider and hire, will not be used against them 
in any way. 
(g) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(h) Within 14 days after service by the Regions, post at 
all of its employment facilities and jobsites subject to the 

jurisdiction of the National Labor Relations Act copies of 
the attached notice marked ﬁAppendix.ﬂ
87  Copies of the 
notice, on forms provided by the Regional Directors for 

Region 15 and 28, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees and applicants are customarily posted.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pend-
ency of these proceedings,
 the Respondent has gone out 
of business or closed a facility involved in these proceed-

ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
anytime since March 31, 1994. 
(i) Within 21 days after service by Regions 15 and 28, 
file with the Regional Direct
ors a sworn certification of a 
responsible official on a form provided by the Regions 
attesting to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT coerce employ
ees or applicants for 
employment in the exercise of their rights by telling them 
that those applicants who write ﬁvoluntary union organ-
izerﬂ on their applications will not be hired.  
WE WILL NOT threaten employees with unspecified 
reprisals because they engage in protected concerted ac-

tivity. 
                                                          
 87 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444WE WILL NOT discourage employees from engaging 
in activities on behalf of a labor organization by refusing 
to hire job applicants beca
use they are members of or 
supporters of unions, or because they indicate on their 
employment applications that they are voluntary union 
organizers. 
WE WILL NOT in any other manner interfere with, 
restrain, or coerce our employees
 in the exercise of their 
Section 7 rights protected by the Act. 
WE WILL offer to the below listed individuals em-
ployment in positions for which they applied, or if those 
positions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority and other rights 
and privileges. 
 Palo Verde Project Boilermakers  Millwrights 
John Allen  Peter Apostoles 
Chester Arthur  Melvin Boyd 
James Begay  Lee Braudt 
Gary Clark  Gary Brinlee 
William Deen  Albert Charter 
Francisco Diaz  Frank Cody 
Jerry Dillon  John Cooper 
Leslie Dixon  Joe Hammons 
Gary Evenson  Peter Kornmuller 
Wayne Fern  Lloyd Landers 
Michael Harvey  Jack Martyn 
Robert Logue  Michael McQuarrie 
Dan Mourney  William Miles 
Rudy Pariga  Wylie Miller 
Vern Price  William Oviedo 
William Quallis  John Spiller 
Ira Sexton  Roger Stone 
Gary Sly   Michael Swarthout 
Curtis Veich  Frank Troester 
Larry Voorhees  Michael Valdez 
Ernie Wilden  Richardo Valdez 
 Electricians  Ironworkers 
John Starkel  Tony Allen Sr. 
    Mel Brubaker 
Insulators
  Jim Lehmann 
Michael Bradley  Lance Mendel 
Ed Martinez  Martin Murphy 
Frank Naccarato  Floyd Smith 
Palo Verde Project Insulators  Carpenters 
James Arias  Francis Chaney 
Abondio Cabrera  Don Shoemaker 
Robert Cabrera  Johnny Tyler, Jr. 
Curtis Case 
James Cruill  
Sprinkler Fitter
 William Howlier  John Rahn 
Mark Kasdorf 
Dennis Moya  
Ironworkers Kelvin Patton  Linda Hayes 
Jose Sanchez  Steve Padilla 
    Ron Richards 
 Painters   Cement Masons 
Julio Garcia  Waymond Parker 
Greg Stroud  Charles Walsh 
 Boilermakers  Millwrights 
Michael Goodman  Clyde Hafeli 
Mike Leslie  Ken Hayes 
Joseph Wood 
Palo Verde Boilermaker 
Mark Winham 
Exxon Project 
Electricians  Pipefitters 
Danny Aucoin  Jeff Armstrong 
Ricky Achord  William Blalock 
Joe Aycock  Eugene Braud 
Chris Bonnette  Billy D. Breaud 
Kelly Browning  Jeffrey Burns 
Jeff Bourg  Ernest Ford 
Curtis Blount  Jeff Mire 
Edwin Cooks  Steven LeBlanc 
Mike Clary  Terry Quatrevingt 
Richard Fletcher  Mike Wooten 
Kelly Gauthreaux 
Wallace Roland Goetzman  
Boilermakers
 Dan Guarino  James ﬁKennyﬂ 
Mike James      Bueche 
Earl Long   David Greer 
Robert LeJeune  Ed Hughes 
Leon Parent  John Kelly 
Ronnie Penny  J. J. Leveron 
Ernest Perrault  C. A. Lewis 
Steve Pritchard  Robert H. Redden 
Dale Rispone  A. E. Ross 
Kendrick ﬁRickyﬂ Russell 
 WE WILL make the above listed applicants whole for 
any loss of pay and other benefits, with interest, and 
make whole Charles Dame for loss of pay and other 
benefits as a result of our unlawful refusal to release his 
security badge, with interest. 
WE WILL permit the above listed individuals to be 
tested to be certified in the craft for which they were 

unlawfully denied employment. 
 FLUOR DANIEL, INC. 445WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful refusal to consider and hire the above-
named discriminatees and, within 3 days thereafter, no-
tify them in writing that this has been done and that the 
refusal to consider and hire them for employment will 
not be used against them in any way. 
WE WILL consider Randy Strothers, Coleman Fee, 
Memphis Johnson, Johnny Durant, and Jerry Elkins for 

future job openings in accord with nondiscriminatory 
criteria, and notify them, the Charging Party United As-
sociation of Journeymen an
d Apprentices of the Plumb-
ing and Pipefitting Industry of the United States and 

Canada, Plumbers and Pipefitters Local Union No. 198, 
and the Regional Director for Region 15 of future open-
ings in positions for which the discriminatees applied or 
substantially equivalent positions.  If it is shown at a 
compliance stage of this proceeding that, but for the fail-
ure to consider them, they would have been selected for 
any other openings, we shall hire them for any such posi-
tion and make them whole, with interest, for any loss of 
interest and benefits. 
WE WILL, within 14 days of the Board™s Order, notify 
Randy Strothers, Coleman Fee, Memphis Johnson, 
Johnny Durant, and Jerry Elkins in writing that any fu-
ture job application will be considered in a nondiscrimi-
natory way. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful refusal to consider for employment Randy 
Strothers, Coleman Fee, Memphis Johnson, Johnny Du-
rant, and Jerry Elkins and, within 3 days thereafter, no-
tify them in writing that this has been done and that the 
refusal to consider them for employment will not be used 
against them in any way. 
 FLUOR DANIEL, INC. 
  Jerome Schmidt, Esq., and Jeffrey DeNio, Esq., 
for the General 
Counsel. William S. Myers, Mark Keenan, and Lewis T. Smoak, Esqs. 
(Ogletree, Deakins, Nash, Smoak, & Stewart), 
of Atlanta, Georgia, for Respondent.
 Michael J. Stapp 
and Charles R. Schwartz, Esqs. (Blake & 
Uhlig, P.A..), 
of Kansas City, Kansas, for the Charging 
Party Boilermakers. 
Francis J. Martorana 
and Benjamin N. Davis, Esqs. 
(O™Donoghue & O™Donoghue), 
of Washington, D.C., for 
the Charging Party Pipefitters Local 198. 
Kendrick Russell, Business Manager
, of Baton Rouge, Louisi-
ana, for the Charging 
Party IBEW Local 995. 
DECISION STATEMENT OF THE CASE 
MARTIN J. LINSKY, Administ
rative Law Judge.  This con-
solidated case involves allegati
ons of unfair labor practices 
against Fluor Daniel, Inc. (Respondent). Respondent is one of 
the largest, if not the largest, general contractors in the world.  
This case involves allegations of
 failure and refusals to hire 
over 100 union affiliated applicants for employment because of 

their union affiliation at two sepa
rate and distinct projects, i.e., 
the Palo Verde Nuclear Generating Station in Wintersburg, 

Arizona, where Respondent had a service and maintenance 
contract, and Exxon™s refinery 
in Baton Rouge, Louisiana, 
where Respondent was rebuilding Exxon™s East Coker plant 
after it was destroyed by fire. 
The case began with the filing of charges against Respondent 
by the Boilermakers Internationa
l Union, IBEW Local 995, and 
Pipefitters Local 198.  The Boilermakers International Union 
filed its charge and two amended charges in Region 28 in 
Phoenix, Arizona.
1 IBEW Local 995 and Pipefitters Local 198 
filed charges and amended charges in Region 15 in New Or-
leans, Louisiana.
2 On April 17, 1995, the National Labor Relations Board, by 
the Regional Director for Region 28, issued an amended com-
plaint and on March 29, 1995, 
the National Labor Relations 
Board, by the Regional Direct
or for Region 15, issued an 

amended complaint.  Both ame
nded complaints allege that 
Respondent violated Section 8(a)(1) and (3) of the National Labor Relations Act (the Act). 
On April 12, 1995, the General Counsel in Washington, 
D.C., had ordered that the complaints issued against Respon-
dent in Region 28 and Region 15 be consolidated for trial. 
Respondent had previously filed answers to the two amended 
complaints in which it denied that it violated the Act in any 
way. 
Fifty one days of hearings were
 held before me between Au-gust 1, 1995, and December 12, 1996.  The hearings were held 
in Phoenix, Arizona, and Bato
n Rouge, Louisiana.  Shortly 
after the hearing opened in Phoenix in August 1995, the Boil-
ermakers International Union filed an additional charge with 
Region 28 in Phoenix, Arizona, which the charge led the Re-
gional Director for Region 28 to issue a complaint which I or-
dered consolidated for trial with the two amended complaints 
previously consolidated by the General Counsel.
3 The consolidated complaints will be referred to simply as the 
complaint.  There are two other reported cases involving Re-
spondent, i.e., Fluor Daniel, Inc., 304 NLRB 970 (1991), enfd. 
mem., 976 F.2d 744 (11th Cir. 1992), and 
Fluor Daniel, Inc., 
311 NLRB 498 (1993), enfd. in part and remanded in part 102 
F.3d 818 (6th Cir. 1996).  These two reported cases were re-
ferred to in this litigation as 
Fluor Daniel I 
and Fluor Daniel II, respectively
.  I was the administrative law judge who presided 
in Fluor Daniel II
.                                                           
 1 Case 28ŒCAŒ12750. 
2 Cases 15ŒCAŒ12938, 15ŒCAŒ12723, 15ŒCAŒ12852, 15ŒCAŒ
12936, 15ŒCAŒ12544, and 15ŒCAŒ12666. 
3 Case 28ŒCAŒ13357. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446Upon the entire record in this case, to include posthearing 
briefs submitted on August 14, 1997, by the General Counsel, 
Respondent, Charging Party Boil
ermakers, and Charging Party 
Pipefitters Local 198 and, upon my observation of the wit-
nesses and their demeanor, I he
reby make the following. 
FINDINGS OF FACT 
I.  JURISDICTION 
Respondent admits that it meets the Board™s jurisdictional 
standards at its jobsites at the Palo Verde Nuclear Generating 
Station in Arizona and at Exxon™s East Coker plant in Louisi-
ana. Respondent further admits, and I 
find, that at all material 
times it has been an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED 
Respondent admits, and I find, that the Boilermakers Interna-tional Union, IBEW Local 995, and Pipefitters Local 198 are 
labor organizations within the m
eaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Introduction 
Fluor Corporation, which is 
listed on the New York Stock 
Exchange, is the holding company for three subsidiary compa-
nies.  The three companies are 
Fluor Daniel, Inc. (Respondent), Fluor Constructors International,
 Inc., Fluor Constructors, and 

AT Masey.  Respondent is an 
open shop constructor, i.e., its 
employees are not organized an
d Respondent operates without 
a union contract. 
Fluor Constructors is the union side of Fluor Corporation™s 
empire.  It is relatively small compared to Fluor Corporation™s 
nonunion or open shop side, i.e., the Respondent. 
Fluor Corporation, the parent, started up in the early 1900™s 
in southern California.  It was engineering oriented and its con-
struction work was done by Fluor Constructors, Inc., which 
became quite unionized and is now the union side of Fluor 
Corporation and is now known, not as Fluor Constructors, Inc., 
but as Fluor Constructors International, Inc. 
Daniel Construction was a nonunion or open shop general 
construction contractor and Fluor
 Corporation purchased it in 
the late 1970™s and created Fluor Daniel, Inc., Respondent 
herein, some years later. 
Traditionally Respondent
, like most construction contractors, 
would go from job to job, i.e., it
 finishes one job and moves on 
to the next one and hires, quite often, craftsmen who had 
worked for it on prior projects.  The supervisors and superin-
tendents on various projects over 
the years had followings, that 
is, craftsmen who worked for them in the past and these people 

were often hired on new projects. 
As time passed and Respondent 
got bigger and bigger it de-
cided to establish a craft certification program.  In time the 
certification program evolved into a written test, or in the case 
of welders a hands on demonstration of ability, and an evalua-
tion of job performance after a period of time, usually 30 days.  
If the employee received a high 
enough score on the written test 
or demonstration, if a welder, and a high enough rating on his or her performance rating that person would become certified in 
a particular craft.  It was also possible for a person to be certi-
fied in more than one craft. 
In this case, we are dealing w
ith allegations that Respondent 
unlawfully failed to consider for 
hire and unlawfully failed to 
hire applicants for employment because the applicants for em-

ployment were affiliated with a union. 
Respondent can chose a number of
 different ways to staff a 
job or project, e.g., what it re
fers to as ﬁconstruction manage-
mentﬂ where Respondent serves 
as a general contractor and 
subcontracts the work to subcontractors who may or may not be 
open shop.  The labor posture chosen by Respondent for the 
two projects involved in this litigation was ﬁself perform open 
shop,ﬂ i.e., Respondent would hire the employees to staff the 
project and would remain una
ffiliated with any union. 
Respondent had a hiring priority which it applied nationwide 
(if not worldwide) and which it
 applied on the two projects 
involved in this litigation. 
That hiring priority was as follows:  Respondent would ini-
tially hire Fluor Daniel certified a
pplicants, then applicants with 
Fluor Daniel experience, and lastly all others.  This was the 
hiring priority at Palo Verde but it was slightly modified at the 
Exxon project where Respondent claimed it gave priority to 
Louisiana residents within each of the hiring priorities. 
The rationale for this hiring priority is, of course, the not un-
reasonable desire of an employer
 to hire as its employees peo-
ple who have worked for it in the past and proven themselves to 
be competent and reliable workers.  On its face, such a hiring 
priority is not unlawful because 
it is discrimination on the basis 
of competence and reliability an
d not discrimination based on 
race, gender, religion, or union a
ffiliation.  In practice it may 
put long time union members at a disadvantage because there is 
probably a good chance that they worked for union contractors 
in the past and not for nonunion contractors such as Respondent 
and would, as a result, not be either Fluor Daniel certified or 
Fluor Daniel experienced.  A person could not become certified 
unless first hired as an employee 
so if a person was never hired 
by Respondent they would neve
r become Fluor Daniel certi-
fied. Fluor Corporation is the holding company for both Fluor 
Daniel, Inc., Respondent, and Fl
uor Constructors, Fluor Corpo-
ration™s union arm.  Even though both Respondent and Fluor 

Constructors are under the umbrella of Fluor Corporation ex-
perience as an employee of Fluor
 Constructors, which is union, 
does not result in a job applicant for a job with Respondent 
getting any type of hiring preference whatsoever. 
I do not find on the basis of the record before me that Re-
spondent™s hiring practice per se
 is violative of the Act. 
However, the record as a whole developed over 51 days of 
hearings, the testimony of over 
100 witnesses, and thousands of 
pages of exhibits clearly esta
blishes that Respondent at both 
jobsites in this litigation discriminated unlawfully against ap-
plicants for employment because of their union affiliation. 
I will address each of the two jobsites separately. 
At the outset, I note that an employer violates Section 8(a)(1) 
and (3) of the Act when it discriminates against an employee 
with regard to his or her tenure of employment to discourage 
union support or otherwise interfere with protected concerted 
 FLUOR DANIEL, INC. 447activity.  The Supreme Court has held that the Act protects 
applicants for employment as well as employees.  
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 183 (1941).  Accordingly, 
the refusal to consider an application for employment for rea-
sons prohibited by the Act is a 
violation of Section 8(a)(3) of 
the Act.  
Starcon, Inc.,
 323 NLRB 977 (1997); D.S.E. Concrete Forms, 
303 NLRB 890, 896  fn. 3 (1991), enfd. 21 F.3d 1109 
(5th Cir. 1994); and Shawnee Industries, 140 NLRB 1451, 1453 (1963). In reaching the conclusions I reach, I have considered and 
applied the Board™s landmark decision in Wright Line, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981) cert. 

denied, 455 U.S. 989 (1982), but have also been mindful of the 
Sixth Circuit decision in 
Fluor Daniel II, 
supra. This case may be referred to as a ﬁsaltingﬂ case.  ﬁSaltingﬂ is 
the word used to describe a situation where union affiliated 
applicants for employment seek
 jobs with nonunion employers 
in order to organize the job or employer from within. 
The Exxon project in Baton Rouge is a classic ﬁsaltingﬂ case 
but the situation at the Palo Verde Nuclear Generating Station 

in Arizona is a ﬁsaltingﬂ case with a wrinkle because with one 
exception (paid union organizer Gary Evenson) all the appli-
cants for jobs at Palo Verde had worked at Palo Verde in the 
same jobs they were applying 
for with Respondent.  They had 
worked for Bechtel Corporation which had the service and 
maintenance contract at Palo Verde before Respondent got it in 
June 1994. The organizing effort of the Boilermakers is called their 
ﬁFight Backﬂ program and the organizing effort of the electri-
cians is called COMET.  COMET, an acronym, stands for con-
struction, organizing, membersh
ip, education, and training. 
ﬁFight Backﬂ and ﬁCometﬂ both seek to organize nonunion 
contractors in order to secure 
better wages and benefits for 
union members on the theory that nonunion contractors will not 

be able to underbid union contractors because they pay less in 
wages and benefits if all contra
ctors are organized and paying 
good wages and furnishing good bene
fits to their employees. 
B.  Palo Verde Nuclear Generating Station (Palo Verde), Win-
tersburg, Arizona 
For many years Bechtel Corporation, which is a heavily un-
ionized employer and one of the 
largest general contractors and 
engineering firms in the world, had a service and maintenance 
contract with Arizona Public 
Service covering the Palo Verde 
Nuclear Generating Station in Wi
ntersburg, Arizona, which is 
some 55 miles or so or a 1-hour car ride from Phoenix. 
In connection with its obligations under the contract Bechtel 
Corporation provided a core group of craftsmen who worked 
full time at Palo Verde and al
so provided large numbers of 
craftsmen for periodic power outages at Palo Verde where ex-
tensive service and maintena
nce work would be done. 
In 1994, Arizona Public Service put out bids with respect to 
the renewal of the contract to provide the service and mainte-
nance work provided up to then by Bechtel Corporation.  Re-
spondent underbid Bechtel Corporation and got the service and 
maintenance contract.  It was a 3-year contract with work to 
commence in the summer of 1994.  Between June 1994 and 
February 1996, Respondent had hired 962 people out of the 
1281 who had applied to do the work required under the con-
tract. 
During the time that Bechtel had the contract, craftsmen 
from the following unions worked for Bechtel at Palo Verde, 
i.e., Boilermakers Local 627, 
Millwright Local 1914, Electri-
cians Local 640, Ironworkers Local 75, Asbestos and Insulators 
Local 73, Cement Masons Loca
l 394, and Carpenters Local 
408. Ron Green, president of power for Respondent and the high-
est ranking corporate official to appear as a witness, testified 

that Respondent bid the job with 
Arizona Public Service believ-
ing it could do periodic power outages quicker than Bechtel and 
with less people but testified fu
rther that Respondent was not in 
any way critical of the work performed by the craftsmen who 
worked for Bechtel and, indeed
, it was Respondent™s desire 
formally expressed to Arizona Public Service to identify and 
hire those former employees of
 Bechtel who were outstanding 
workers. 
It is with this backdrop that 
in June 1994, 52 union affiliated 
applicants for employment appl
ied for work with Respondent 
but are not
 hired and an additional 26 union affiliated appli-
cants for employment are not even given the opportunity to 
apply for employment. 
The people who applied and thos
e who tried to apply on June 
27, 1994, but were not allowed to, all possessed skills that were 
needed by Respondent and applied for jobs which Respondent 
later hired literally hundr
eds of other applicants.  With the sole 
exception of Boilermakers paid union organizer Gary Evenson, 
all of these 78 applicants had worked for Bechtel at Palo Verde 
and had previously secured the high security clearances neces-
sary to work at a nuclear power plant and had taken numerous 
courses and received extensiv
e training from Arizona Public 
Service which was necessary in order to competently perform 

the important and sometimes high
ly dangerous work needed at 
a nuclear facility. 
As noted earlier from the time
 Respondent took over the ser-
vice and maintenance contract from Bechtel in June 1994 until 
February 1996, Respondent hired 962 out of the 1281 appli-
cants for employment at Palo Verde and, indeed, hired fully 
300 people in January 1995 for the first major power outage. 
In early June 1994, representatives of the construction trade 
unions met in Phoenix and decided to undertake the task of 
having union affiliated applicants for employment apply to 

work for Respondent at Palo Verd
e.  Essentially the representa-
tives of various unions would call their members who were 
former Bechtel workers and had actually worked at Palo Verde 
and inquire if they wanted to apply for work.  The union offi-
cial in charge of this effort 
was Gary Evenson, a highly quali-
fied boilermaker and full-time paid union organizer for the 
Boilermakers International Union. 
On several days in June 1994, groups of craftsmen would 
meet at the Boilermakers union 
hall in Phoenix where Evenson 
would ask if they wanted to apply for work with Respondent at 
Palo Verde and would indeed acc
ept employment if offered.  
They were instructed to write ﬁvoluntary union organizer,ﬂ or 
words to that effect, on their 
applications and not to bother 
applying for work unless they were
 interested in taking the job, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448doing a good job for Respondent, and willing to try to organize 
Respondent. I find that the applicants were 
bona fide applicants for em-
ployment.  See, e.g., 
Town & Country Electri,,
 516 U.S. 85 
(1995).  I note that they were applying for work at a site where 

they had worked before and they lived in the general area of 
Palo Verde, namely, Phoenix and its suburbs. 
On each of several days in June 1994, a group would then 
leave Phoenix after receiving Ev
enson™s orientation and meet up again at a grocery store called the Red Quail near the Palo 
Verde site and then proceed as a group to Respondent™s trailer 
where they would apply or try to apply for work.   
On June 16, 1994, the first gr
oup of 19 men went to Respon-
dent™s trailer.  Rather than all go in at once Gary Evenson and 
Mark Smith entered first and were given applications to fill out.  
Interestingly enough Mark Smith, 
a boilermaker, had been told 
on June 14, 1994, to come back the next day to apply.  He did 
and was told by a representa
tive of Respondent, Leonard Wal-
lace, that Respondent was going 
to need welders and soon.  
Boilermakers do welding work.  Smith had given no indication 
that he was union affiliated on June 14 and 15, 1994.  Evenson 
and Smith, likewise, were not manifesting in any way that they 
were union affiliated on June 16, 1994.  They filled out their 
applications and a short while la
ter the rest of the group en-
tered.  All were wearing union buttons and hats and Evenson 
and Smith then displayed union buttons and hats.  The rest of 
the group were allowed to fill out applications.  It is clear Re-
spondent knew the applicants
 were union-affiliated. 
They were as follows: 
 Boilermakers 
1.  Chester Arthur 
9.  Vern Price 
2.  William Deen 
10. William Quallis 
3.  Francisco Diaz 
11. Curtis Veich 
4.  Jerry Dillon 
12. Larry Voorhees 
5.  Wayne Fern 
13. Ernie Wilden 
6.  Michael Harvey 
14. Leslie Dixon 
7.  Robert Logue 
15. Ira Sexton 
8.  Don Mourney 
16. Gary Evenson 
 Ironworkers 
Insulator 
1.  Jim Lehmann 
1.  Frank Naccarato 
2.  Martin Murphy 
  All filled out applications.  None were hired.  All except 
Gary Evenson, he had worked for Bechtel at Palo Verde and 
had secured high security clearances and received extensive 
training given by Arizona Public
 Service.  Evenson, a highly 
experienced boilermaker with 35,000 hours of experience, had 
not previously been employed 
by Respondent.  Each applica-
tion on its face said it was good for 60 days. 
On June 20, 1994, a second group of union affiliated appli-
cants consisting of 15 men went to Respondent™s trailer and 
filled out applications.  They were as follows: 
 Millwrights 
 1.  Peter Apostoles 
7.  Lloyd Landers 
2.  Melvin Boyd 
8.  Michael McQuarrie 
3.  Frank Cody 
9.  Wylie Miller 
4.  John Cooper 
10. Roger Stone 
5.  Joe Hammons 
11. Frank Troester 
6.  Peter Kornmuller 
12. Michael Valdez 
 Ironworker 
Boilermakers
 1.  Lance Mendel 
1.  Gary Clark
  2.  Rudy Pariga
  All of the men who applied on June 20, 1994, had worked 
for Bechtel at Palo Verde, had security clearances, and had 
received extensive training from Ar
izona Public Service.  None 
were hired. 
On June 21, 1994, two union a
ffiliated men applied at Re-
spondent™s trailer for work.  They were as follows: 
 Boilermakers 
 1.  John Allen 
 2.  Gary Sly 
  Again these applicants had worked for Bechtel at Palo 
Verde, had high security clearanc
es, and had received extensive 
training from Arizona Public Serv
ice.  They were never offered 
employment. 
On June 23, 1994, a group of 
16 union affiliated men applied 
at Respondent™s trailer for work.  They were as follows: 
 Millwrights 
Ironworkers 1.  Lee Braudt 
1.  Tony Allen, Sr. 
2.  Gary Brinlee 
2.  Mel Brubaker 
3.  Albert Charter 
3.  Floyd Smith 
4.  Jack Martyn 
 5.  William Miles, Jr. 
Boilermaker 
6.  William Oviedo 
1.  James Begay 
7.  John Spiller 
 8.  Michael Swarthout 
Insulators 9.  Richard Valdez 
1.  Michael Bradley 
 2.  Ed Martinez 
Electrician 
 1.  John Starkel 
  Again all these applicants had worked for Bechtel at Palo 
Verde, had high security clearanc
es, and had received extensive 
training from Arizona Public Serv
ice.  They were never offered 
employment. 
The applications of all of the above 52 union affiliated appli-
cants had a statement on the application which stated the appli-
cation form would expire in 60 days after they were submitted 
or for these applicants in
 mid to late August 1994. 
The applications submitted by the above 52 applicants for 
employment for the most part i
ndicated on the face of the ap-
plications that the applicants
 were ﬁVoluntary Union Organiz-
ersﬂ and, in any event, it was crystal clear to Respondent™s rep-

resentatives who accepted the applicants that these applicants 
were union affiliated.  Respondent
 does not contend that it did 
not know that these applicants were affiliated with a union.  
Again, none were offered employment. 
Most of the above 52 discriminatees testified and for the few 
who did not we have their appli
cations in evidence.  All those 
who testified were exceedingly truthful and all 52, without 
exception, were qualified to work 
at Palo Verde.  Literally hun-
dreds of people were later hired by Respondent to do work 
these union affiliated applicants wanted to do and were exceed-
 FLUOR DANIEL, INC. 449ingly well qualified to do.  And even with Respondnent™s hiring 
preference fully 45 percent of the craftsmen hired at Palo Verde 
had no prior experience with Respondent. 
On June 27, 1994, a group of approximately 26 union affili-
ated applicants arrived at Re
spondent™s trailer to apply for 
work.  They were as follows: 
 Insulators Ironworkers 
1.  James Arias 
1.  Linda Hayes 
2.  Abondio Cabrera 
2.  Steven Padilla 
3.  Robert Cabrera 
3.  Ron Richards 
4. Curtis Case 
 5.  James Cruill 
Millwrights 6.  William Howlier 
1.  Clyde Hafeli 
7.  Mark Kasdorf 
2.  Ken Hayes 
8.  Dennis Moya 
 9.  Kelvin Patton 
Cement Masons 
10. Jose Sanchez 
1.  Waymond Parker 
 2.  Charles Walsh 
Boilermakers 
 1.  Michael Goodman 
Sprinkler Fitter 
2.  Mike Leslie 
1.  John Rahn 
3.  Joseph Wood 
  Painters Carpenters 
1.  Greg Stroud 
1.  Francis Chaney 
2.  Julio Garcia 
2.  Don Shoemaker 
 3.  Johnny Tyler, Jr. 
  June 27, 1994, was a Monday and the group of applicants, 
who had all worked for Bechtel at Palo Verde and had security 

clearances and extensive training were told by Dean Hamrick, a 
supervisor for Respondent, that Respondent was 
not accepting 
applications.  They left. 
A charge was filed over the failure and refusal of Respon-
dent to consider these appli
cants for employment and Respon-
dent responded to the charge with a position letter which inac-
curately stated that Respondent
 had accepted no applications 
between June 24 and June 28, 1994. 
With respect to what occurre
d on June 27, 1994, Respondent 
clearly violated Section 8(a)(1) and (3) of the Act by refusing to 
consider for employment the 
union affiliated 
applicants.  
Hamrick admits that he knew that the persons who sought to 
apply for jobs on June 27, 1994, 
and were led by Gary Evenson 
were union people.  Respondent never told anyone in the group 

to come back the next day and apply and most significantly 
Respondent was accepting applications on June 27, 1994.  In-
deed, no less than 55 people submitted applications on June 27, 
1994, and were hired and Respo
ndent accepted five more ap-
plications on June 28, 1994, and hired the applicants and eight 
applications on June 29, 1994, a
nd hired the applicants.  Most 
of these applicants who were hired were former employees of 
Respondent but not all of them. 
Going to Respondent™s traile
r was not like going next door 
or across town to file an application where it would be fairly 
easy to come back the next day. 
 Respondent™s trailer, where it 
accepted applications, was out in the desert some 55 miles from 
Phoenix. With respect to boilermaker Jo
seph Wood, I note that a week 
or so earlier he had asked his mother, who worked for Arizona 
Public Service at Palo Verde, to get him an application to apply 
for work for Respondent.  She did. 
 He filled it out and gave it 
to his mother to turn in.  Wood™s mother, Catherine Ray, who 
testified before me, handed in 
the application at Respondent™s trailer to a young woman prior to June 27, 1994.  On the appli-
cation Wood had written that he was a ﬁvoluntary union organ-
izer.ﬂ  Not only was Wood neve
r called but Respondent claims it did not even have his applic
ation as having been received. 
All 26 of the people who tried to apply for work with Re-
spondent on June 27, 1994, had worked for Bechtel at Palo 

Verde and had skills actually needed by Respondent at Palo 
Verde and other people were hire
d in their place to do what 
they were qualified to do and wh
at they had actually done at 
that very site while working for Bechtel. 
Most of the 26 would be applic
ants testified and impressed 
me as highly credible and competent craftsmen. 
On July 28, 1995, a little more
 than a year after Respondent 
began its operations under the serv
ice and maintenance contract 
at Palo Verde union boilermak
er Mark Winham, who had 

worked for Bechtel at Palo Verde, called Respondent™s office to 
seek employment.  He asked to speak to Mike Owen, who Gary 
Evenson had told him was doing the hiring.  A woman who 
answered Respondent™s phone said Mike Owen was busy at the 
moment but told Winham that Respondent was looking for 
welders, which is the type of work performed by boilermakers.  
Owen was a craft recruiter at the time for Respondent. 
Later that very day Mark Winham spoke on the phone with 
Mike Owen and after Winham told Owen that he was a 
union boilermaker, had worked at Palo Verde before, and wanted to 

hire on and organize a little bit for the union, Owen tells Win-
ham that Respondent really did not need anyone right then but 
that Winham should give Owen hi
s name and he will call him 
when they need welders.  Needless to say Owen never called 
Winham. Curiously enough Danny Garn
ica had spoken with Mike 
Owen just the day before and Owen told boilermaker Garnica, 
who did not identify himself as union affiliated, to come out 
and fill out an application for 
a welder position.  Owen admits 
he did not know Garnica 
was with the Union. In other words, Owen, not kno
wing Garnica is union affili-
ated, says to him over the phone to come out and fill out an 
application for a welder position but tells Winham, who tells 
Owen he is union affiliated, that 
Respondent doesn™t need welders right then and not to come out and apply even though a 
woman in Respondent™s office earlier that very day had told 
Winham that Respondent needed welders.  Both Garnica and 
Winham are welders.  Welders are thereafter hired.  Respon-
dent violated Section 8(a)(1) and 
(3) of the Act when it failed to 
consider for hire and failed to hire Mark Winham. 
The charge in the Winham matter was filed on October 4, 
1995, and a complaint in that case, Case 28ŒCAŒ13357, issued 

on November 29, 1995, and was, as
 noted above, consolidated 
with the instant case. 
The trial of the instant case began on August 1, 1995, and 
Respondent was well aware that 
the June 1994 applicants for 
employment were alleging that th
ey had been discriminatorily 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450denied employment and yet Respondent 
never contacted them 
about job openings. 
I find that the people who app
lied for work with Respondent 
on June 16, 20, 21, 23, and the 
people who tried to apply for 
work with Respondent on June 
27, 1994, but were not allowed 
to were all good-faith applicants for employment.  With the 
exception of Gary Evenson, the Boilermaker™s paid union or-
ganizer, all had formerly worked for Respondent™s predecessor, 
Bechtel Corporation, at Palo Verde.  There is nothing to sug-
gest that they were anything but good-faith applicants for em-
ployment and are therefore entitled to the protection of the Act. 
The next inquiry must be whether there were jobs that were 
to be filled.  In other words it can
not be a violation of the law to 
fail to hire someone if in fact there was no opening to be filled. 
In this case there were hundreds of jobs that were needed to 
be filled and were 
later filled by Respondent for which these 
union affiliated appli
cants were qualified. 
At least as of the time the he
aring before me closed on De-cember 12, 1996, Respondent was hiring for periodic power 
outages which required work to be done which is the  same 
work the union affiliated applic
ants did for Bechtel and which 
had to be done by Respondent. 
 From the time Respondent began hiring craftsmen at Palo Verde in June 1994 until Febru-
ary 1996, Respondent had hired 962 craftsmen.  There were 
more than enough jobs for all the 
discriminatees to be hired into 
their craft. 
From June 16, 1994, until the present, Respondent has 
known these applicants wanted jobs.  They knew it from the 

applications filed in June 1994 and they knew it because of 
charges and amended charges be
ing filed on September 19 and 
October 27, 1994, and Januar
y 12, 1995, and they knew be-
cause of the amended complaint which issued on April 17, 
1995, and they knew it from the hearing before me which be-
gan on August 1, 1995, and yet no 
offers of jobs have been 
made to these union affiliated a
pplicants for employment.  Re-
spondent claims that it has a po
licy that applications remain 
active for 60 days but, accord
ing to Respondent, the 60-day 
active period rule is because afte
r 60 days most craftsmen have 
found work and are no longer interested in working for Re-spondent but in this litigation we know the applicants were still 
interested in working for Resp
ondent and Respondent knew it 
as well. 
There is also no question about the fact that Respondent 
knew these applicants were union affiliated. 
I find that these union affiliated
 applicants for employment 
were denied hire because of their union affiliation. 
The record contains massive amounts of evidence which 
demonstrate antiunion 
animus on Respondent™s part.  The evi-
dence of animus which supports
 the conclusion that Respon-
dent discriminated in hiring agai
nst these union affiliated appli-
cants for employment is as follows. 
1.  Prior to beginning work at Palo Verde, Respondent, in 
May 1993 conducted a wage survey.  Respondent determined 
to staff the job on a ﬁdirect hi
re open shopﬂ basis, i.e., Respon-
dent would directly hire appli
cants for employment but it noted 
in the wage survey what it referred to as a ﬁrisk.ﬂ  The greatest 
risk Respondent warned of was that they may pick up union 
craft workers primarily in the mechanical trades.  (See C.P. 
Exh. 93.)  Respondent concedes in its brief at p. 160 that ﬁthis 
risk was noted because it posed a potential threat to Respon-
dent™s preferred means of perfo
rming the project open-shop, as 
union members could conceivably seek union representation 

and ultimately, a collective bargaining agreement.ﬂ  This cou-
pled with all the other evidence establishes by at least a pre-
ponderance of the evidence that
 Respondent discriminated in 
hiring against the union affiliated applicants for employment in 
this case.  Respondent™s argumen
t that this did not impact on 
actual hiring decisions is ludicrous. 
2.  There is no hiring preference for salaried personnel (engi-
neers, etc.) who have worked in the past for Respondent but 
there is a hiring preference for craftsmen.  The rationale for a 
preference should be that these folks worked for us in the past 
and were good workers so lets hire them over someone who 
never worked for us.  This rati
onale should apply to salaried 
engineers as well as craftsmen but since engineers are not un-
ionized and craftsmen may be it
 raises a question about Re-
spondent™s motive for having a hiring preference. 
3.  Fluor Corporation is the parent corporation for Respon-
dent (Fluor Daniel, Inc.) and 
its union counterpart (Fluor Con-
structors) and yet while there is a hiring preference if someone 
has experience with Respondent (F
luor Daniel, Inc.) there is no 
hiring preference if the person worked for Fluor Corporation™s 
union counterpart.  The inferenc
e seems clear, i.e., Respondent 
doesn™t want to hire union craftsmen. 
4.  On June 14, 1994, union boilermaker Mark Smith, went 
to Respondent™s trailer at Palo Verde where people applied for 

work and said he wanted to apply.
  He was told by a representa-
tive of Respondent to come back the next day.  Smith returned 
the next day and submitted an application.  The representative 
of Respondent was craft recruiter Leonard Wallace who told 
Smith that Respondent would need welders soon.  Wallace did 
not testify.  However, Dean Hamrick, also a craft recruiter for 
Respondent, testified in Respondent
™s case that he told Gary 
Evenson, when Evenson and other union boilermakers went to 
apply on June 16, 1994, that Respondent was 
not hiring any 
boilermakers.  Evenson and boilermaker applicants Leslie 

Dixon, Ernest Wilden, Michael Ha
rvey, and Chester Arthur all 
credibly testified in rebuttal 
that no one representing Respon-
dent said Respondent was 
not
 hiring boilermakers. 
5.  At the time that union in
sulator Frank Naccarato applied 
for work with Respondent on June 16, 1994, Respondent needed insulators.  A notation was prepared by craft recruiter 

Dean Hamrick dated June 22, 1994, in his diary which was to 
remind him to ask recruiter Jim Hanna whether Naccarato 
should be hired because he was 
ﬁnon-Fluor Daniel.ﬂ  Written in 
the diary was the word ﬁno.ﬂ  Hamrick testified that he an-

swered his own inquiry and did not speak to Hanna about Nac-
carato and was really inquiring 
about whether there was a re-
quirement to hire applicants who identified themselves as vol-
untary union organizers.  This is utter nonsense.  Hamrick had 
been in human resources work for Respondent since 1982.  
Hamrick knew full well there was no legal obligation to hire 
voluntary union organizers.  It a
ppears to me that Hamrick was 
tempted to hire Naccarato but wanted to check if it was okay 
because Naccarato was union and Hamrick found out that he 
should not hire him because of Naccarato™s union affiliation. 
 FLUOR DANIEL, INC. 4516.  On August 16, 1994, union boilermaker Steve Horlacher 
called out to Respondent and wa
s told Respondent was looking 
for welders.  This means that Respondent was ignoring the 
applications it had on file from the union applicants which were 
submitted in mid-June 1994.  Horlacher was hired.  He did 
not note on his application that he was a voluntary union organizer 

and he was hired whereas those 
union applicants who had made 
known their intent to exercise their federally guaranteed right to 
organize were 
not
 hired. 
7.  Steve Horlacher filed two 
applications with Respondent.  
On June 16, 1994, there was indicia of union affiliation on his 
application.  He was not hired.  On August 16, 1994, there was 
no indicia of union affiliatio
n on his application and he 
was hired. 8.  Millard ﬁJDﬂ Howell is a boilermaker union organizer.  
He is not an alleged discriminatee in this case.  On July 14, 
1994, Howell called Respondent™s office at Palo Verde and 
spoke with a women he thought identified herself as Sue.  He 
asked if Respondent was looking for welders.  She told Howell to give her his name and tele
phone number and she would get 
back to him.  Howell had told her he had worked for several 
different companies, all of wh
ich were nonunion.  Howell left his mother™s telephone number in
 Mississippi with the woman 

in Respondent™s office at Palo Verde. 
On September 12, 1994, Howell™s wife told him that a 
woman named Marilyn had called
 Howell™s mother and left a 
telephone number for him to call. 
Howell called Marilyn on the 
telephone number given him.  
Marilyn, it turned out, worked for Respondent at the Wolf 
Creek Nuclear Station in Kansas. 
Marilyn told Howell that Res
pondent was looking for weld-
ers and hands at Wolf Creek and Howell told her that he and 
another person would show up for work at Wolf Creek. 
Howell went to Wolf Creek with another union boilermaker 
named James ﬁJayﬂ Bragan.  Both
 men were hired.  On their 
applications at Wolf Creek Howe
ll wrote that he was a ﬁvolun-
tary union organizerﬂ and Bragan wrote that he was a ﬁpaid 
union organizer.ﬂ  Bragan tes
tified and corroborated Howell. 
The need for welders at Wolf Creek was so great that a 
memo was circulated among the em
ployees at Wolf Creek that 
they would get a $200 reward if they recommended a welder 

for employment who passed the we
lding test and was hired and 
they would be paid a $300 reward if they recommended a 
welder who passed the test, was 
hired, and stayed until there 
was a general layoff. 
This evidence is significant because Respondent never told 
the union applicants at Palo Verde anything about job opportu-

nities at Wolf Creek but did get back to Howell about the op-
portunity for work at Wolf Creek after Howell had called Palo 
Verde and given a work history with 
only nonunion contractors. 
9.  With regard to the Wolf Creek Nuclear facility where 
Millard ﬁJDﬂ Howell and James ﬁJ
ayﬂ Bragan were hired, it 
should be noted that Respondent did 
not tell any of the union 
affiliated applicants for employment at Palo Verde about jobs at 
Wolf Creek and it was stipulated in the hearing before me that 
there were enough job openings at Wolf Creek to hire every 
single one of the discriminatees in the Palo Verde portion of 
this litigation. 
10.  On September 8, 1994, union boilermaker Steve Horla-
cher was with Foreman Harry Sinclair after work in a bar called 

Boondocks.  The craftsmen at this time were working very hard 
with large amounts of overtime a
nd, according to Horlacher, he 
asked Sinclair why Respondent di
d not hire more of the boil-ermakers and other qualified craf
ts people who had put their 
applicants in.  According to Horlacher, Sinclair ﬁsaid that his 

supervisor told him that the reason why is because they put 
voluntary union organizer across th
eir applications.ﬂ (Tr. 292.)  
Horlacher said, ﬁHarry isn™t that discrimination?ﬂ and Sinclair 
just shrugged.  (Tr. 291Œ393.) 
Sinclair was admitted by Respondent to be an agent and su-
pervisor of Respondent within the meaning of the Act. 
Sinclair who testified before 
me said he was not in Respon-dent™s employ at the time he te
stified before me but wants to 
work for Respondent in the future.  Sinclair denied he said to 

Horlacher what Horlacher claims he said.  Arguably both Hor-
lacher and Sinclair have motives to testify as they did.  I ob-
served the demeanor of both men and I found Horlacher to be 
the more credible.  Needless to say the statement by a foreman 
that Respondent won™t hire a
pplicants who write ﬁvoluntary 
union organizerﬂ on their job applic
ations is a violation of Sec-
tion 8(a)(1) as well as evidence
 that Respondent violated Sec-
tion 8(a)(3) in its failure to hire the union affiliated applicants 

for employment. 
11.  Although the former Bechtel employees for the most 
part lived in the Phoenix area and could commute to Palo 
Verde, Respondent had to incur more cost by paying per diem 
to out-of-state craftsmen to work 
at Palo Verde.  In order to avoid hiring these union affiliat
ed applicants Respondent was 
willing to incur the extra expense of per diem. 
12.  On August 18, 1994, Don Koza, a craft recruiter for Re-
spondent, told union boilermaker Steve Horlacher that Respon-
dent needed jumpers and welder
s.  Horlacher knew that this 
was the kind of work that union boilermakers did and he gave 
Koza the phone number of Gary Evenson to call to get referrals 
of people who could do the work Koza told Horlacher Respon-
dent needed people to do.  Koza never called Evenson. 
13.  Even though we were in
 trial on Respondent™s alleged 
failure to hire union applicants who applied in June 1994 
Charging Party Exhibits 27, 28
, and 29, i.e., Respondent™s 
memos of September 5, November 16, and December 5, 1995, 
reflect that Respondent was short on welders and fitters and 
was having trouble meeting its st
affing needs at Palo Verde.  
And yet even though we were actua
lly in trial on this case in 
September, November, and De
cember 1995, Respondent took no action whatsoever to hire th
e union affiliated applicants in 
this litigation. 
C.  Exxon Project, Baton Rouge, Louisiana 
Exxon operates a refinery in Baton Rouge, Louisiana.  In 
October 1993 the East Coker plant at that refinery burned to the 
ground. Respondent bid for, and was 
awarded the contract from 
Exxon to rebuild the East Coker pl
ant.  Work was scheduled to 
begin in January 1994 and be completed by July 1994.  It was 
anticipated by Respondent that  250 people would be needed to 
rebuild the East Coker plant at a cost of $50 million but Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452spondent wound up needing 2800 people to do the job and it was not completed until Decembe
r 1994 at a cost of approxi-
mately $100 million. 
The construction trade unions in Baton Rouge decided to en-
courage their members to seek 
employment with Respondent so 
that they could get work for their members and try to organize 
this large open shop contractor. 
The applicants who sought em
ployment with Respondent 
were members of several different unions, i.e., IBEW Local 
995, Boilermaker Local 582, Pipefitters Local 198, and Labor-
ers Local 692.  Where appropriate I will refer to the applicants 
as highly qualified based on the material contained in their 
applications in the record.  Th
e union affiliated applicants here-
after listed wore union insignia, we
re in a group and it is uncon-
tested that Respondent™s hiring 
officials knew they were union 
applicants. 
On January 19, 1994, 10 members of IBEW Local 995 ap-
plied for employment as electri
cians.  Respondent had a sign 
posted in front of its hiring offi
ce proclaiming that Respondent 
was hiring electricians.  The applicants were as follows: 
 1.  Edwin Cooks  6.  Robert LeJeune 
2.  Kelly Gauthreaux  7.  Ronnie Penny 
3.  Roland Goetzman  8.  Ernest Perrault 
4.  Don Guarino  9.  Steve Pritchard 
5.  Mike James  10. Kendrick ﬁRickyﬂ Russell 
 None of these highly trained electricians, eight of whom tes-
tified, were offered employment until late August 1994 when 
Ricky Russell and only Ricky Russe
ll was offered a job.  More on Russell later. 
On January 25, 1994, four members of IBEW Local 995 ap-
plied for work.  They were as follows: 
 1.  Joe Aycock 
2.  Chris Bonnette 
 3.  Jeff Bourg  
4.  Richard Fletcher 
 None of these highly qualified el
ectricians, two of whom tes-
tified, were hired. 
On January 26, 1994, five more
 highly qualified electricians 
applied for work.  They were as follows: 
 1.  Ricky Achord 
2.  Curtis Blount 
3.  Earl Long 
4.  Leon Parent 
5.  Dale Rispone 
 None of the five, there of w
hom testified, were hired. 
On February 1, 1994, 15 men applied for work with Respon-
dent.  Seven of them were me
mbers of Pipefitters Local 198 and eight of them were members of Boilermakers Local 582.  
Respondent was hiring ironworkers
 and had posted a notice that 
it was hiring ironworkers.  The uncontradicted testimony of 
numerous highly skilled craftsme
n proved that pipefitters, 
ironworkers, and boilermakers could all do the work of iron-

workers. 
The applicants were as follows: 
 Pipefitters 
1.  Jeff Armstrong 
2.  William Blalock 
3.  Eugene Braud 
4.  Billy D. Braid 
5.  Jeffrey Burns 
6. Earnest Ford (who most likely applied on February 2, 
1994) 
7.  Jeff Mire 
 Boilermakers 
1.  James K. Bueche 
2.  David Greer 
3.  Ed Hughes 
4.  John Kelly 
5.  JJ Leveron 
6.  C.A. Lewis 
7.  Robert H. Redden 
8.  A.E. Ross 
 None of these highly qualified 
applicants, 12 of whom testi-
fied, were hired. 
Interestingly enough Respondent 
could not locate the appli-cation of boilermaker James ﬁKennyﬂ Bueche.  This is most 
interesting because Respondent cl
aims that it did not discrimi-
nate against union affiliated app
licants but simply applied its 
hiring preference, i.e., it woul
d hire Fluor Daniel certified 
craftsmen first and then craftsmen with Fluor Daniel experience 
over all others.  James ﬁKennyﬂ Bueche had worked for Re-
spondent in the past and was 
Fluor Daniel experienced and 
Respondent not only did not hire
 him but claimed it did not 
even have his application. 
Respondent claims it did not have an application for Pipefit-
ter Earnest Ford and the evidence further reflects that Ford 
probably applied on February 2, 1994, and was not with the 
other union applicants on February 1, 1994. 
On April 19, 1994, one union pipefitter, Donald Broussard, 
and five union laborers applied for jobs.  The laborers were as 
follows:   1.  Randy Strothers 
2.  Coleman Fee 
3.  Memphis Johnson 
4.  Johnny Durant  
5.  Jerry Elkins 
 I will dismiss the allegations regarding these six discrimina-
tees.  The five union laborers all applied for the position of 
rebar helper which was posted. 
 However, Respondent did not 
in fact hire any rebar helpers for this project after April 15, 

1994, although Respondent did so
metime later transfer two 
utility workers from utility worker to rebar helper positions.  

Supervisor Ed Strickland testified that the rebar work was 
properly accomplished.  With respect to Donald Broussard I 
note that he is a young man w
hose application reflected no 
work at all in his trade for the past 2 years preceding his appli-

cation.  Based on his applica
tion Brossard does not appear qualified and Respondent™s failure to
 hire him is not a violation of the Act.  FLUOR DANIEL, INC. 453On May 10, 1994, four union pipefitters applied for work for 
Respondent.  They were as follows: 
 1.  Steven LeBlanc 
2.  Terry Quatrevinght 
3.  Mike Wooten  
4.  Jeff Armstrong 
 These men applied because Jeff Armstrong had learned that 
Respondent was testing for pipef
itters and he and the others 
went to Respondent™s office to be
 tested as pipefitters and apply 
for work.  They were not allowed to apply and were told that 
only former employees of Re
spondent could be tested. 
In late August 1994 Respondent was advertising for electri-
cians.  On August 29 two union 
electricians, Kelly Browning 
and Mike Clary, applied and 
on August 30, 1994, union electri-
cian Danny Aucoin applied.  None of these highly qualified 
men were hired. 
The record is clear that the union affiliated applicants for 
employment applied for work and were qualified in their craft 
with the exception of Broussard who well may be qualified but 
whose application was deficient.  Further, these applicants were 
not hired.  Still further, Res
pondent did hire employees for the 
positions these applicants applie
d for with the exception of the 
rebar-helper position and because of massive evidence of 

antiunion animus the onl
y logical conclusion is that these appli-
cants were denied hire because of their membership in the un-

ion.  Having heard the testimony 
of most of these discrimina-tees and seen their applications and the applications of those 
who did not testify and all the othe
r witnesses, it is obvious that 
these union affiliated applicants 
were bona fide applicants for 
employment.  See 
Town & Country Electric, Inc.
, supra. The evidence of antiunion anim
us on Respondent™s part with 
respect to the Exxon project in Baton Rouge is as follows: 
1.  HR 132 is a written human resources policy document of 
Respondent.  It is, at a minimum, a nationwide policy.  It pro-
vides that applications will re
main active for 60 days and any 
exception to the policy must be approved by Respondent™s vice 
president for human resources.  HR 132 also contains a provi-
sion that there will be a hiring preference for Fluor Daniel certi-
fied craftsmen.  It does not provide for a preference for appli-
cants with experience with Respondent but who are not certi-
fied.  Suffice it to say the following memo was sent on Decem-
ber 1, 1993, from Ed Martinez of industrial relations to Bill 
Austin about the staffing procedures of Respondent at the 
Exxon project.  Copies of this 
memo were sent 
to Dave Harris who became project manager at the Exxon project.  Bill Austin 
was the human resources manager at the Exxon project and in 
charge of hiring. 
The memo stated: 
 In order to meet our staffing goals with qualified craft 
employees, and protect ourselves from unfair labor prac-
tice charges, the following preferential hiring plan is rec-
ommended for the Exxon project in Baton Rouge, Louisi-
ana.  To be effective, it is essential that this criteria be 
strictly adhered to.  The plan requires that preferential hir-
ing be given to applicants
 in the following order: 
(1)  Fluor Daniel Certified 
(2)  Fluor Daniel Experienced 
(3)  Others 
The following recommendations are also made in an 
effort to further diminish the potential for the filing of any 
ULP charges: 
Accept job applications only when jobs are available 
and when we intend to fill the position(s).  Ensure all ac-
tive applications on file are re
viewed before accepting fur-ther applications.  Position(s)
 for which applications are 
being accepted should be poste
d at the site employment 
office. It is recommended that appl
ications be individually 
numbered and remain valid for 30 days. 
Human Resources must be prepared to justify why one 
person was hired over another,
 particularly for non-Fluor 
Daniel experienced employees. 
Should anyone attempt to ﬁdrop offﬂ applications in 
bulk, they must not be accepted.  Applications ﬁleft on the 
counterﬂ should immediately be put in an envelope and 
mailed back to the person or or
ganization which left them.  
They should be notified as to the proper procedure for 
submitting an application.  If at all possible, have a wit-
ness present to view the action taken. 
 It is obvious that this memo from industrial relations to staff-ing was the game plan to discriminate in hiring against union 
affiliated applicants and get away with it.  If there was a law 
that prohibited discrimination in
 employment against veterans 
of the Vietnam War, Martinez™ 
memo would read as follows:  In order to meet our staffing goals with qualified craft 
employees, and protect ourselves from charges that we 
discriminate against Vietnam veterans the following pref-
erential hiring plan is recommended for the Exxon project 
in Baton Rouge, Louisiana.  To be effective, it is essential 
that this criteria be strictly adhered to.  The plan requires 

that preferential hiring be given to applicants in the 
following orde
r: (1)  Fluor Daniel Certified 
(2)  Fluor Daniel Experienced 
(3)  Others 
The following recommendations are also made in an 
effort to further diminish the potential for the filing of any 

charge that we discriminate against Vietnam veterans: 
Accept job applications only when jobs are avail-
able and when we intend to fill the position(s).  Ensure all 

active applications on file are reviewed before accepting 
further applications.  Position(s) for which applications are 
being accepted should be poste
d at the site employment 
office. It is recommended that appl
ications be individually 
numbered and remain valid for 30 days. 
Human Resources must be prepared to justify why 
one person was hired over anot
her, particularly for non-
Fluor Daniel experienced employees. 
Should anyone attempt to 
ﬁdrop offﬂ applications 
in bulk, they must not be accepted.  Applications ﬁleft on 
the counterﬂ should immediately be put in an envelope and 
mailed back to the person or or
ganization which left them.  
They should be notified as to the proper procedure for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454submitting an application.  If at all possible, have a wit-
ness present to view the action taken. 
 It is clear that, as
 modified, Respondent would be manifest-
ing an intent and laying out a plan
 to discriminate against Viet-nam vets and get away with it.  
It is obvious that the memo is 
the game plan on how to discr
iminate in employment against 
union affiliated applicants for em
ployment and get away with 
it. Another aspect of this memo is
 interesting because it varies 
from the provisions of HR 132 and it is conceded by Respon-
dent that no permission to va
ry from HR 132 was granted and 
variances were not permitted w
ithout permission.  It further 
shows that, when it wants to vary from policy to discriminate 

against union applicants, Respondent simply does so, but if a 
policy (the 60-day period for activ
e applications for example) 
assists in discriminating agains
t union applicants that policy 
will be faithfully adhered to. 
2.  Fluor Corporation is the parent corporation for Respon-
dent (Fluor Daniel, Inc.) and 
its union counterpart (Fluor Con-
structors) and yet while there is a hiring preference for someone 

who has experience with Respondent (Fluor Daniel, Inc.) there 
is no hiring preference for craftsmen who have experience with 
Fluor Corporation™s union counterpart. 
3.  There is no hiring preference for salaried personnel (engi-
neers, etc.) who have worked in the past for Respondent but 
there is a hiring preference for experience with Respondent 
among craftsmen.  Needless to say engineers are generally not 
organized and craftsmen might be
.  The rationale for the policy 
is not to hire people who worked for Respondent in the past and 
did a good job because then there would be a preference for 
salaried employees but the rationale for the policy is to keep out 
unions and if you have to discr
iminate in hiring against union 
affiliated applicants for employment to do so then do it. 
4.  James ﬁKennyﬂ Bueche (pronounced Bush) was a union 
boilermaker who applied for an ironworker position on Febru-
ary 1, 1994, a job for which he wa
s qualified.  He is a former 
employee of Respondent and Res
pondent claims it doesn™t have his application.  The dilemma
 facing Respondent since Re-
spondent argues that they are wedded to hiring former employ-
ees over non-Fluor Daniel applican
ts is how can they explain 
their failure to hire Bueche.  They cannot do so without admit-
ting discrimination so they claim th
ey never got his application.  
This is powerful evidence of antiunion animus and supports the overall finding that Respondent di
scriminated in hiring against 
union affiliated appli
cants for employment. 
5.  In late August 1994, Ed Martinez spoke with Rhonda 
Glover on the phone.  Martinez is from industrial relations and 
was concerned about the unfair la
bor practice charges pending 
in Region 15.  Glover was the pers
on at that time in charge of 
craft hiring at the Exxon project. 
Martinez told Glover he thought it would help the chances of 
Region 15 not issuing a complaint if Respondent could demon-
strate that it hired some union affiliated applicants. 
Shortly thereafter Glover did something she had never done 
before.  Glover called Charle
s Dame, a young electrician and 
member of IBEW Local 995, and asked him to come in to the 
office and expand on his applic
ation by listing 42 months™ ex-
perience.  Dame was then offered a job and started work on 
September 6, 1994.  Glover also 
hired Ricky Russell.  Interest-
ingly enough when the Respondent
 thought it might persuade 
Region 15 not to issue a complaint, Respondent found it easy to 
hire union affiliated applican
ts but not at any other time. 
6.  The only applicant that Glover ever asked to expand his 
application to list 42 months of
 experience was Dame.  Glover 
testified that she regularly told applicants for journeymen posi-
tions to list 42 months™ experience but with the exception of 
April 19, 1994, the evidence is that she never told the union 
applicants they had to list 42 
months™ experience on their appli-
cations.  She and the other craft recruiter, Terry Wilson Burns, 

would review the applications submitted by the union appli-
cants before the applicants le
ft Respondent™s office and al-
though it was obvious in virtually 
every case that the applicants 
applying for journeymen jobs 
had listed less than 42 months™ 
experience neither Glover nor Burns ever told the applicants 
they had to list 42 months of 
experience, but simply looked 
over the application and told th
e applicant that it looked okay 
and the applicant left.  The a
pplicants would never know that 
they had no chance whatsoever of being hired because they did 
not list 42 months experience
.  Glover and Burns knowingly 
and deliberately lulled the union appl
icants into a false sense of 
security that they had applied for a job and had a chance of 
getting one when their real op
portunity for being hired was 
zero. 7.  Respondent, through Ed Martinez™ memo, reduced the 
time for an application being ac
tive from 60 to 30 days.  If you 
read Martinez™ memo, spelled out in item 1 above it is obvious 
that the 60-day active period was reduced to 30 days in order to 
assist in Respondent™s discri
mination in employment against 
union affiliated applican
ts.  This is demonstrated by the fact 
that many high ranking official
s of Respondent could offer no 
justification whatsoever for the reduction from 60 to 30 days, 
e.g., David Bordages, vice president of human resources, David 
Harris, Respondent™s project 
manager for the Exxon project, 
Bill Austin, human resources manager at Exxon project in 
January 1994 and February 1994,
 Rhonda Glover, craft re-
cruiter, and then Austin™s successor as human resources man-
ager at the Exxon project.   
The rationale for the 60-day rule, according to Respondent™s 
own witnesses, is that after 60 days most craftsmen will have 
found other work and no longer be 
interested in employment.  
This rationale breaks down in this case because by filing 
charges and pursuing litigation the applicants showed they were 
still interested in employment with Respondent. 
8.  Respondent™s treatment of Jeff Armstrong is most telling.  
Armstrong is a paid union organizer for Pipefitters Local 198.  
On four occasions he went to Respondent™s hiring office in 
Baton Rouge to apply for work 
at the Exxon project, i.e., Feb-
ruary 1, April 19, May 10, and Ju
ly 20, 1994.  He was rejected 
for employment all four times. 
According to craft recruiter Rhonda Glover, Armstrong was 
ﬁunderqualifiedﬂ when he applied for an ironworkers job on February 1, 1994, because he di
d not list 42 months of qualify-
ing experience but only 18 mont
hs of experience but she ac-
cepted his application and never said it was incomplete even 
though she looked it over. 
 FLUOR DANIEL, INC. 455According to Glover, Armstrong 
was ﬁoverqualifiedﬂ for the 
pipefitter helper position Armstrong applied for on April 19, 
1994.  She claimed she did not like hiring journeyman for 
helper positions because they would be unhappy making less 
pay.  Yet she hired many journeymen into helper positions but 
only if the person had worked for Respondent in the past but 
could not be hired as a journeymen because, for example, they 
had failed the welding test. 
According to Glover, when Armstrong applied to take a 
pipefitter test and be hired as
 a pipefitter on May 10, 1994, he 
was told he could not take the pipefitter test because it was 

being given 
only
 to former employees of Respondent and not to 
anyone who had not previously worked for Respondent.  He 
was not ﬁqualifiedﬂ to take the test because he had not worked 
previously for Respondent. 
According to Glover, when Armstrong applied on July 20, 
1994, for a job as an instrument helper she did not hire him 
because he was ﬁoverqualified.ﬂ 
Respondent had posted and wa
s hiring ironworkers on Feb-
ruary 1, pipefitter helpers on 
April 19, pipefitters on May 10, 
and instrument helpers on July
 20, 1994.  Armstrong was well 
qualified for each of these positi
ons but Glover would not give 
him the time of day.  Armstr
ong, it is clear, never had any 
chance whatsoever of being hired by Respondent and it was 
because he was a union affiliated craftsman.  This is blatant 
discrimination. 9.  As shown above, union electr
icians and union pipefitters 
applied for work with Respondent and were not hired.  Their 
continued interest in being offe
red employment was manifested 
by charges filed on their behalf by their unions with Region 15 
in New Orleans. Nevertheless in August and 
September 1994 Respondent was 
in such desperate need of electricians, pipefitters, and welders 
that is subcontracted with ISC 
for electricians, with Harmony 
for pipefitters, and with J. E.  
Merit for pipefitters and welders.  
Needless to say ISC, Harmony, and J. E.  Merit are all 

nonunion contractors. 
10.  Respondent claims that it religiously followed its policy 
of giving hiring priority first to 
Fluor Daniel certified craftsmen 
and then to Fluor Daniel experienced craftsmen, and while 
giving preference to applicants
 for employment makes sense 
and is legal if done because an
 employer wants employees who 
it knows from past experience are good workers the implemen-
tation of the policy must be re
asonable.  All too often it was 
anything but reasonable and was an excuse to not hire union 
affiliated applicants, for example, the following Fluor Daniel 
experienced applicants were hi
red over union applicants with 
impeccable records: Ryan Smith (guilty of possession of illegal 
weapon or alcohol), Claude Honnycutt (who had been fired 
three times in the past by Respondent for absenteeism), Kim 
Kitrell (who had been fired by Respondent for absenteeism and 
for failing a drug test), Claude Fortson (who had been fired 
twice for absenteeism and once 
for insubordination), Thomas 
Blacknon (whose coded entry reflected he had previously been 

fired by Respondent for endangering the safety of himself or 
others on the job), Thurmond Almaroad (who had been fired 
for insubordination), and Robert P. Jones (who had previously 
been convicted of assault with intent to kill). 
11.  Respondent was in such dire
 need of pipefitters, welders, 
and electricians that it sent 
out on September 21, 1994, 11,000 
mailgrams to former employee
s looking for pipefitters and 
welders, it sent out on Septem
ber 30, 1994, 9218 mailgrams to 
former employees looking for pi
pefitters and on October 7, 
1994, it sent out 3300 mailgrams to former employees looking 
for electricians. 
It cost 42 cents each to send out a mailgram and Respondent 
incurred this cost rather than consider and hire the union affili-
ated applicants who had applie
d for work and whose applica-tions Respondent still had in its
 possession at the jobsite and 
who were pressing their job di
scrimination claims through Re-
gion 15 of the National Labor Relations Board. 
12.  Although Glover claimed that she 
always told journey-
men applicants that they had to list 42 months of experience on 

their applications, and since most of the union affiliated appli-
cants did not do so Respondent 
properly rejected them for em-
ployment.  However, when confronted with the fact that many 
applicants who were hired had also 
not listed 42 months of 
experience Glover said that former employees of Respondent 
did not have to list 42 months of 
experience because the craft 
recruiter (her or someone else) could check their work experi-
ence in Respondent™s computer by typing in the applicant™s 
name and social security number.  There is, I note, nothing on 
the application that provides you 
must list 42 months of experi-
ence if applying for a journeyman position. 
13.  Although Glover claimed she told all applicants of the 
42 months™ rule many discriminatees
 credibly testified that they 
were never told they had to lis
t 42 months™ experience, e.g., A. 
E. Ross, Kelly Browni
ng, C. A. Lewis, Richard Fletcher, David 
Greer, William Blalock, Curtis Blount, John Kelly, Kelly Gau-
thereaux, Danny Aucoin, Ricky Achord, Jeff Burns, Ernest 
Green, Edwin Cook, Eugene Braund, Ricky Russell, Don 
Guarino, and Joe Aycock. 
There was space on the application form for information 
about six prior jobs and although the form states that all prior 

employment should be listed and continuation sheets can be 
used continuation sheets were not
 routinely made available and 
people were not told that they were available if any event. 
In the construction business employees go from job to job 
and, as A. E. Ross testified, if he listed every job his application 

would be the size of a telephone book. 
The fact is these applicants were looking for work and had 
42 months of experience, and w
ould have and could have listed 
42 months if they had been told that they would not be consid-
ered for employment if they had 
not listed 42 months of experi-
ence. 
14.  The experience of Charles Dame is also most telling.  
Dame engaged in concerted protected activity in complaining 
about a noxious gas emission and the lack of scaffolding on the 
jobsite. 
On October 6, 1994, electric
al foreman Doug Robinson told 
Dame to ﬁquit fucking up.ﬂ  Th
e only parties to this encounter 
were Dame and Robinson.  Robinson 
denied he ever said this to 
Dame.  I credit Dame.  If Dame wanted to lie why not select a 
higher official of Respondent then a first line foreman.  Robin-
son still works for Respondent and was not about to admit he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456said something that may hurt Respondent™s case. 
 This implied threat is a violation of Section 8(a)(1) of the Act. 
15.  A few days later Dame 
went on strike against Respon-dent claiming it was a unfair la
bor practice strike because of 
Respondent™s failure to hire union affiliated applicants for em-
ployment. 
At the time he went on strike Dame was hired by another 
contractor, J. E. Merit, which 
contractor was also working at the Exxon refinery. 
All employees who worked 
at the Exxon project wore 
badges issued by Exxon security
.  Exxon had a rule that em-
ployees could not be badged to mo
re than one contractor.  The basis for this rule was safety and accountability.  If there was a 

major accident at the site Exxon wanted a good handle on who 
was on site.  An employee could 
only have one security badge. 
When Dame wanted to get a security badge to go on site to 
work for J. E.  Merit he was told by Exxon security that he 
could not be issued a badge to get on site to work for J. E.  
Merit until Respondent turned in the security badge issued 
Dame as a result of his employ
ment with Respondent.  Respon-
dent, claiming Dame was still their employee but on strike, 

refused to release Dame™s security badge to Exxon and Exxon 
would not issue a new security badge to Dame and as a result 
Dame could not go to work for J. E.  Merit. 
Needless to say Respondent c
ould have easily released 
Dame™s security badge to E
xxon security and kept Dame on 
their rolls as an employee.  Their failure to do is evidence of 

union animus as well as a separate violation of Section 8(a)(1) 
and (3) of the Act. 
16.  Ricky Russell was hired in late August 1994.  Russell is 
a union business agent for IBEW Local 995.  After he was 
hired Russell tried to organize the employees and was told, at 
one point, by Supervisor James 
Laws that he was being disci-
plined or was going to be disciplined for union solicitation 
during what Laws claimed was worktime but what Russell said 
was breaktime.  In any event Russell was not disciplined and I 
find no violation of the Act. 
Michael Albritton, an employee
 of Respondent, testified that 
after Russell was hired he had 
a conversation with his foreman 
Clint Bamber.  Albritton testified as follows: 
 A.  Mr. Bamber came in and he said he had something 
to tell us.  He said it could get him in a lot of trouble if he told us, but that he felt like we had a right to know who we 
was working with.  And he went
 on to tell us that he could 
get in trouble and all for it. 
Q.  Did he explain what it was thatŠ 
A.  He told us that Ricky Russell had hired in, and dur-
ing orientation that he had st
ood up and told everybody he 
was organizing for the union and passed out union litera-
ture.  And he said the hiring office must not know what 

they doing because Ricky Russell was the B.A. in Baton 
Rouge. Q.  Did you say anything to himŠor to Mr. Bamber at 
that time? 
A.  We was just listening to him mainly because, you 
know, he was telling us, I guess, in confidence. 
Q.  Do you know what a B.A. is? 
A.  I did not at that time. 
Q.  And when did you learn what a B.A. was? 
A.  I asked him what a B.A. was, andŠ 
Q.  Well, who is him? 
A.  Clint Bamber. Q.  Okay. 
A.  And he told me that he was a head man for the un-
ion. Q.  And was this during your conversation with re-
gards to Ricky Russell that evening in the motor control 
room? 
A.  It was. 
Q.  After he explained to you what a B.A. was do you 
recall him saying anything else?  Let me withdraw that 

question.  Did Mr. Russell work on your crew? 
A.  No, he did not. 
Q.  Do you know whose crew he worked on? 
A.  He wasŠClint was heŠMr. Bamber said he 
wanted to get him in our crew, but they hadŠso he could 
get rid of him.  But they had already placed him in Mar-
shall™sŠMartin™s crew. 
Q.  Who is Martin? 
A.  Martin was another elec
trical foreman on the job. 
REMEDY The remedy in this case shoul
d include a cease-and-desist 
order, the posting of an appropriate notice, the offering of posi-
tions to those applic
ants unlawfully refuse
d hire because of 
their union affiliation and a make
 whole remedy for lost wages 
and benefits. 
With respect to Palo Verde, 
if Respondent still has the ser-
vice and maintenance contract w
ith Arizona Public Service, 
those discriminatees (all of whom with the exception of Gary 
Evenson worked at Palo Verde for Bechtel Corporation) can be 
offered employment there. 
With respect to the Exxon project I note that the building of 
the East Coker plant is completed.  Respondent, however, 
moves from project to project 
and those applicants for em-
ployment unlawfully denied em
ployment at the Exxon project 
can be offered jobs at other 
current projects of Respondent. 
Those discriminatees who were
 unlawfully denied employ-
ment as journeymen at either Palo Verde or Exxon should be 
permitted to be tested to be certified by Respondent in the craft 
for which they were unlawfully denied employment. 
I will not disturb Respondent™s hiring preference for Fluor 
Daniel certified or experienced app
licants but it is to be used in 
the future only in a lawful manner.  With respect to the 60-day 

period for applications remaining active at Palo Verde and the 
30-day period for applications remaining active at Exxon these 
rules should not be used to di
scriminate.  In law school one 
learns the concept that ﬁthe law abhors a vain actﬂ and to re-

quire these applicants to have
 reapplied every 60 or 30 days 
when there were openings would be to ask them to engage in 
vain acts because Respondent had no intention of hiring them 
because of their union affiliation. 
It should be noted that Respondent™s practice was to keep all 
applications for employment for 1 year and only them to send the 
applications to storage.  The applications were never destroyed. 
 FLUOR DANIEL, INC. 457The Board in 
Hickmott Foods
, 242 NLRB 1357 (1979), held 
that a broad cease and desist order requiring a Respondent to 
cease and desist from ﬁin any other mannerﬂ rather than the nar-
row ﬁin this or any like mannerﬂ 
language should be reserved for 
situations where a Respondent is shown to have a proclivity to 
violate the Act or has engaged in such egregious or widespread 
misconduct as to demonstrate a general disregard for the employ-
ees™ fundamental statutory rights. 
In light of the violations of the Act I find herein and bearing in 
mind prior litigation involving this same Respondent, i.e., 
Fluor Daniel I, supra, and 
Fluor Daniel II, 
supra, I will recommend a 
broad cease and desist order because of Respondent™s demon-
strated proclivity to violate the Act. 
CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The three Charging Party unions are labor organizations 
within the meaning of Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) of the Act when its 
foreman Harry Sinclair at the Palo Verde project told an em-
ployee that applicants who write voluntary union organizer on 
their applications would not be hired. 
4.  Respondent violated Section 8(a)(1) of the Act when its 
foreman Doug Robinson at the Exxon project threatened an em-
ployee with unspecified repris
als for concertedly complaining 
about safety and health issues on the project. 
5.  Respondent violated Section 8(a)(1) and (3) of the Act 
when its supervisors and agents refused to release Charles 

Dame™s security badge thereby preventing him from working for 
another contractor on the Exxon project after Dame had gone on 
strike against Respondent. 
6.  Respondent violated Section 8(a)(1) and (3) of the Act 
when it failed and refused to offer positions to any of discrimina-
tees listed below in paragraph 2 of my recommended Order be-
cause of their union affiliation. 
7.  The above unfair labor practices affect commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
[Recommended Order omitted from publication.] 
 